EXHIBIT 10

EXECUTION COPY

 

 

 

 

LOGO [g516210logo.jpg]

CREDIT AGREEMENT

dated as of

March 28, 2013

among

MASCO CORPORATION

and

MASCO EUROPE S.À R.L.

as Borrowers

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

CITIBANK, N.A.

as Syndication Agent

and

ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC.,

PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     22   

SECTION 1.03.

 

Terms Generally

     22   

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Calculations

     23   

ARTICLE II The Credits

     24   

SECTION 2.01.

 

Commitments

     24   

SECTION 2.02.

 

Revolving Loans and Borrowings

     24   

SECTION 2.03.

 

Requests for Revolving Borrowings

     25   

SECTION 2.04.

 

Determination of Dollar Amounts

     26   

SECTION 2.05.

 

Swingline Loans

     26   

SECTION 2.06.

 

Letters of Credit

     28   

SECTION 2.07.

 

Funding of Borrowings

     33   

SECTION 2.08.

 

Interest Elections for Revolving Borrowings

     34   

SECTION 2.09.

 

Termination and Reduction of Commitments; Termination of Facility

     36   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     36   

SECTION 2.11.

 

Prepayment of Loans

     37   

SECTION 2.12.

 

Fees

     38   

SECTION 2.13.

 

Interest

     39   

SECTION 2.14.

 

Alternate Rate of Interest

     40   

SECTION 2.15.

 

Increased Costs

     40   

SECTION 2.16.

 

Break Funding Payments

     42   

SECTION 2.17.

 

Taxes

     42   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     46   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     48   

SECTION 2.20.

 

Expansion Option

     49   

SECTION 2.21.

 

Market Disruption

     50   

SECTION 2.22.

 

Judgment Currency

     51   

SECTION 2.23.

 

Liability of Foreign Subsidiary Borrower

     51   

SECTION 2.24.

 

Defaulting Lenders

     51   

ARTICLE III Representations and Warranties

     53   

SECTION 3.01.

 

Corporate Existence and Power

     53   

SECTION 3.02.

 

Corporate and Governmental Authorization; No Contravention; Filing; No Immunity

     53   

SECTION 3.03.

 

Binding Effect

     54   

SECTION 3.04.

 

Financial Information

     54   

SECTION 3.05.

 

Litigation

     55   

SECTION 3.06.

 

Compliance with ERISA

     55   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 3.07.

 

Environmental Matters

     55   

SECTION 3.08.

 

Taxes

     55   

SECTION 3.09.

 

Not an Investment Company

     55   

SECTION 3.10.

 

Compliance with Laws

     55   

SECTION 3.11.

 

Foreign Employee Benefit Matters

     56   

SECTION 3.12.

 

Properties

     56   

SECTION 3.13.

 

Disclosure

     56   

SECTION 3.14.

 

Federal Reserve Regulations

     56   

SECTION 3.15.

 

No Default

     56   

SECTION 3.16.

 

Economic Sanctions

     57   

ARTICLE IV Conditions

     57   

SECTION 4.01.

 

Effective Date

     57   

SECTION 4.02.

 

Each Credit Event

     58   

ARTICLE V Covenants

     59   

SECTION 5.01.

 

Information

     59   

SECTION 5.02.

 

Existence; Conduct of Business

     60   

SECTION 5.03.

 

Compliance with Laws

     61   

SECTION 5.04.

 

Use of Proceeds

     61   

SECTION 5.05.

 

Maintenance of Properties; Insurance

     61   

SECTION 5.06.

 

Books and Records; Inspection

     61   

SECTION 5.07.

 

Financial Covenants

     61   

SECTION 5.08.

 

Limitations on Subsidiary Debt

     63   

SECTION 5.09.

 

Negative Pledge

     63   

SECTION 5.10.

 

Consolidations, Mergers and Sale of Assets

     64   

SECTION 5.11.

 

Investments

     65   

ARTICLE VI Events of Default

     66   

SECTION 6.01.

 

Events of Default

     66   

ARTICLE VII The Administrative Agent

     68   

ARTICLE VIII Miscellaneous

     70   

SECTION 8.01.

 

Notices

     70   

SECTION 8.02.

 

Waivers; Amendments

     71   

SECTION 8.03.

 

Expenses; Indemnity; Damage Waiver

     73   

SECTION 8.04.

 

Successors and Assigns

     74   

SECTION 8.05.

 

Survival

     77   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 8.06.

 

Counterparts; Integration; Effectiveness

     77   

SECTION 8.07.

 

Severability

     78   

SECTION 8.08.

 

Right of Setoff

     78   

SECTION 8.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     78   

SECTION 8.10.

 

WAIVER OF JURY TRIAL

     79   

SECTION 8.11.

 

Headings

     79   

SECTION 8.12.

 

Confidentiality

     79   

SECTION 8.13.

 

USA PATRIOT Act

     80   

SECTION 8.14.

 

Interest Rate Limitation

     80   

SECTION 8.15.

 

No Advisory or Fiduciary Responsibility

     80   

ARTICLE IX Company Guarantee

     81   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                Page

SCHEDULES:

       

Schedule 2.01

    —       Commitments   

Schedule 2.02

    —       Mandatory Cost   

Schedule 2.06

    —       Existing Letters of Credit   

EXHIBITS:

       

Exhibit A

    —       Form of Assignment and Assumption   

Exhibit B-1

    —       Form of Opinions of Borrowers’ U.S. Counsel   

Exhibit B-2

    —       Form of Opinion of the Foreign Subsidiary Borrower’s Counsel   

Exhibit C

    —       Form of Increasing Lender Supplement   

Exhibit D

    —       Form of Augmenting Lender Supplement   

Exhibit E

    —       List of Closing Documents   

Exhibit F-1

    —       Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)   

Exhibit F-2

    —       Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)   

Exhibit F-3

    —       Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)   

Exhibit F-4

    —       Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of March 28, 2013 among MASCO
CORPORATION, MASCO EUROPE S.À R.L., the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., as
Syndication Agent and ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC., PNC
BANK, NATIONAL ASSOCIATION and SUNTRUST BANK as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquired Debt” means, with respect to any Person which previously became or
hereafter becomes a Subsidiary, Debt of such Person which was outstanding before
such Person became a Subsidiary and which was not created in contemplation of
such Person becoming a Subsidiary; provided that such Debt shall no longer
constitute “Acquired Debt” at any time that is more than ninety days after such
Person becomes a Subsidiary.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (i) (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate plus
(ii) without duplication, and only in the case of Loans by a Lender from its
office or branch in the United Kingdom or any Participating Member State, the
Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Entity” means at any date a Person (other than a Consolidated
Subsidiary) whose earnings or losses (or the appropriate proportionate share
thereof) would be included in determining the Consolidated Net Income of the
Company and its Consolidated Subsidiaries for a period ending on such date under
the equity method of accounting for investments in common stock (and certain
other investments).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$1,250,000,000.



--------------------------------------------------------------------------------

“Agreed Currencies” means (a) with respect to Revolving Loans, (i) Dollars and
(ii) euro, (b), with respect to Swingline Loans, (i) Dollars, (ii) euro,
(iii) Pounds Sterling, (iv) Canadian Dollars and (v) any other foreign currency
agreed to by the Administrative Agent and the Swingline Lender, and (c) with
respect to any Letter of Credit (subject to the limitations in the definition of
Issuing Bank) (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv) Danish Kroner,
(v) Canadian Dollars and (vi) any other foreign currency agreed to by the
Administrative Agent and the applicable Issuing Bank.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

    

Index Debt Ratings

(Moody’s/S&P):

   Eurocurrency
Spread     ABR
Spread     Facility Fee
Rate  

Category 1

   BBB+ or higher or Baa1 or higher      0.975 %      0.00 %      0.15 % 

Category 2

   BBB or Baa2      1.05 %      0.05 %      0.20 % 

Category 3

   BBB- or Baa3      1.25 %      0.25 %      0.25 % 

Category 4

   BB+ or Ba1      1.45 %      0.45 %      0.30 % 

Category 5

   BB or Ba2      1.65 %      0.65 %      0.35 % 

Category 6

   BB- or lower or Ba3 or lower      1.85 %      0.85 %      0.40 % 

For purposes of, and notwithstanding, the foregoing,

(a) the credit rating in effect on any date for purposes of this definition is
that in effect at the close of business on such date;

 

2



--------------------------------------------------------------------------------

(b) if neither Moody’s nor S&P shall have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then Category 6 shall be applicable (it being understood and
agreed that in the event that only one of Moody’s and S&P issues a rating for
the Index Debt, such rating shall determine the Eurocurrency Spread, the ABR
Spread and the Facility Fee Rate); and

(c) if the ratings established or deemed to have been established by Moody’s and
S&P for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the higher of the two ratings; provided, that if the
split is greater than one ratings category, then the Category shall be based
upon the rating that is one ratings category above the lower of the two ratings.

On the Effective Date, the Applicable Rate shall be determined based on Category
5. Each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 8.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is sponsored, maintained or otherwise contributed to by any member of the
ERISA Group.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or the Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
a Swingline Loan denominated in a Foreign Currency or a Letter of Credit
denominated in a Foreign Currency, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the relevant Agreed Currency
in the London (and, in the case of a Loan to the Foreign Subsidiary Borrower,
Luxembourg), interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Canadian Dollars” means the lawful currency of Canada.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

4



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or, if applicable, Incremental Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” means each of Royal Bank of Canada, Deutsche Bank
Securities Inc., PNC Bank, National Association and SunTrust Bank, in its
capacity as co-documentation agent for the credit facility evidenced by this
Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Company” means Masco Corporation, a Delaware corporation, and its successors.

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Net Worth” means at any date of determination
(i) Consolidated Net Worth at such date less (ii) the amount (if any) by which
the aggregate amount of all equity and other Investments in Affiliated Entities
reflected in such Consolidated Net Worth exceeds $100,000,000.

“Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries determined on a consolidated basis as of such date
minus the Debt Credit applicable to the Company and its Consolidated
Subsidiaries as of such date.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income for such period, the sum of:

 

  (i) interest expense in accordance with GAAP,

 

  (ii) expense for income taxes paid or accrued,

 

  (iii) depreciation expense,

 

  (iv) amortization expense,

 

  (v) extraordinary, unusual or non-recurring non-cash expenses or losses
(including any such loss from discontinued operations),

 

5



--------------------------------------------------------------------------------

  (vi) non-cash restructuring and rationalization charges and non-cash charges
related to impairment of long-lived assets, intangible assets and goodwill,

 

  (vii) non-cash charges related to impairment of financial investments as set
forth in the Fair Value of Financial Investments and Liabilities Note of the
Company’s quarterly and annual SEC filings,

 

  (viii) non-cash expenses related to stock based compensation (other than with
respect to phantom stock and stock appreciation rights), as set forth in the
Stock-Based Compensation Note of the Company’s quarterly and annual SEC filings,

 

  (ix) other non-cash charges of any kind,

 

  (x) cash restructuring and rationalization charges (a) in the amount of
$4,637,000 taken during the fiscal quarter ended June 30, 2012, (b) in the
amount of $24,119,000 taken during the fiscal quarter ending September 30, 2012
and (c) in the amount of $3,171,000 taken during the fiscal quarter ended
December 31, 2012,

 

  (xi) cash restructuring and rationalization charges taken during the fiscal
year ending December 31, 2013 in an aggregate amount not to exceed $40,000,000,

 

  (xii) cash restructuring and rationalization charges taken from and after
January 1, 2014 in an aggregate amount not to exceed $20,000,000,

 

  (xiii) cash fees and expenses incurred in connection with acquisitions, equity
issuances and debt incurrences that are not otherwise capitalized, and

 

  (xiv) cash fees, expenses, premiums and/or penalties incurred in connection
with a prepayment, redemption, purchase, repurchase or defeasance of any Debt
prior to the schedule maturity thereof, in an aggregate amount during the term
of this Agreement not to exceed $25,000,000,

minus, without duplication and to the extent included in determining such
Consolidated Net Income for such period, the sum of:

 

  (a) interest income,

 

  (b) income tax credits and refunds (to the extent not netted from tax
expense),

 

  (c) any cash payments made during such period in respect of items described in
clauses (v) through (ix) above (other than cash payments made with respect to
phantom stock and stock appreciation rights) subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were incurred,

 

  (d) extraordinary, unusual or non-recurring non-cash income or gains realized,
and

 

  (e) any other non-cash items of income or gains.

Without duplication of the foregoing, Consolidated EBITDA shall be calculated
for the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis and computed without regard to the cumulative effect of any changes in
accounting principles, as shown on the Company’s consolidated statement of
income for such period.

 

6



--------------------------------------------------------------------------------

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (1) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (2) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $150,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $150,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries, net of interest income received on cash on deposit
or Permitted Investments, calculated on a consolidated basis for such period
with respect to (a) all outstanding Debt of the Company and its Subsidiaries
allocable to such period in accordance with GAAP and (b) Swap Agreements
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP). Without duplication of
the foregoing, Consolidated Interest Expense shall be calculated for the Company
and its Subsidiaries in accordance with GAAP on a consolidated basis and
computed without regard to the cumulative effect of any changes in accounting
principles, as shown on the Company’s consolidated statement of income for such
period. In the event that the Company or any Subsidiary shall have completed a
“Material Acquisition” or a “Material Disposition” (each as defined in the
definition of “Consolidated EBITDA”) since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a Pro Forma
Basis as if such acquisition or disposition, and any related incurrence or
repayment of Debt, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period, without any
adjustment for net income (or loss) attributable to Equity Interests of a
Subsidiary of the Company that are not owned by Company or one of its
Subsidiaries (i.e., non-controlling interests); provided that there shall be
excluded any income (or loss) of any Person other than the Company or a
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Company or any wholly-owned Subsidiary of the
Company.

“Consolidated Net Worth” means at any date the consolidated shareholders’ equity
of the Company and its Consolidated Subsidiaries determined as of such date in
accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Company in its consolidated financial
statements in accordance with GAAP as of such date.

“Continuing Director” means any member of the Company’s board of directors who
either (i) was a member of such board as of the Effective Date or (ii) has been
thereafter or hereafter is elected to such board, or nominated for election by
stockholders, by a vote of at least two-thirds of the directors who are
Continuing Directors at the time of such vote; provided that an individual who
is so elected or nominated in connection with a merger, consolidation,
acquisition or similar transaction shall not be a Continuing Director unless
such individual was a Continuing Director prior thereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to such term in Section 3.16.

“Country Risk Event” means:

(a) any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:

(i) changing the obligations under the relevant Letter of Credit, the Credit
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the Issuing Bank, the
Lenders or the Administrative Agent,

(ii) changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

(iii) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

(b) force majeure; or

(c) any similar event

which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Danish Kroner” means the lawful currency of Denmark.

 

8



--------------------------------------------------------------------------------

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable, (iv) all Capital Lease Obligations of such
Person, (v) all Debt of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (vi) all Debt of others for
which such a Person is contingently liable (including pursuant to a Guarantee)
and (vii) obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit, letters of guaranty or bankers’
acceptances. In calculating the amount of any Debt at any date for purposes of
this Agreement, (a) accrued interest shall be excluded to the extent that it
would be properly classified as a current liability for interest under the
heading “Accrued liabilities” (and not under the heading “Notes payable”) in a
balance sheet prepared as of such date in accordance with the accounting
principles and practices used in preparing the balance sheet referred to in
Section 3.04(a) and the related footnotes thereto and (b) the Debt of any Person
shall include the Debt of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Debt provide that such
Person is not liable therefor.

“Debt Credit” for any Person means, at any date, the lesser of (i) the aggregate
amount of contingent obligations of such Person as an account party in respect
of letters of credit, letters of guaranty or bankers’ acceptances and
(ii) $168,000,000.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement (unless, in the case of any such
request with respect to the funding of prospective Loans, such certification
indicates that such Lender has made a good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied), provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

9



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Environmental Laws” means any and all federal, state and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
injunctions, permits, concessions, grants, franchises, licenses, agreements and
other governmental restrictions relating to the environment, the effect of the
environment on human health or to emissions, discharges or releases of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VI.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), (d) any
U.S. federal withholding Taxes imposed under FATCA and (e) Taxes required to be
withheld or deducted in respect of the Luxembourg laws of 21 June 2005
implementing the Council Directive 2003/48/EC of 3 June 2003 on taxation of
savings income in the form of interest payments (or any amendments thereof) and
ratifying the treaties entered into by Luxembourg and certain dependent and
associated territories of EU Member States.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
June 21, 2010 by and among the Company, the Foreign Subsidiary Borrower, certain
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended prior to the Effective Date.

“Existing Letters of Credit” is defined in Section 2.06(a).

 

11



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Company.

“Fiscal Quarter” means a fiscal quarter of the Company.

“Fiscal Year” means a fiscal year of the Company.

“Foreign Borrower Insolvency Event” shall mean (i) a situation of inability to
pay its debts as they fall due (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the Council Regulation (EC) N° 1346/2000 of 29 May 2000
on insolvency proceedings, (iii) controlled management (gestion contrôlée)
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code,
(vi) voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of the Foreign Subsidiary
Borrower or a substantial part of its assets.

“Foreign Currency” means any Agreed Currency other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $500,000,000.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to for the
benefit of the employees of the Company, any of its Subsidiaries or any members
of its ERISA Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

12



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any employee pension plan as described in
Section 3(2) of ERISA for which any member of the ERISA Group is a sponsor or
administrator and which (i) is maintained or contributed to for the benefit of
employees of the Company, any of its Subsidiaries or any member of its ERISA
Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(iii) under applicable local law or terms of such Foreign Pension Plan, is
required to be funded through a trust.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means Masco Europe S.à r.l., a wholly-owned
Subsidiary of the Company organized as a société à responsabilité limitée under
the laws of the Grand Duchy of Luxembourg, having its registered office at 22,
rue Gabriel Lippmann, L-5365 Münsbach, Grand Duchy of Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B68.104 and,
as of the Effective Date, having a corporate capital of EUR 745,000,000.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Debt or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Debt or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Debt; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
March, 2013 relating to the Company and the Transactions.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan that is an ABR Loan), the last day of each March, June, September
and December and the Maturity Date, (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date and (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid, the
Maturity Date and, in the case of a Swingline Loan in an Agreed Currency other
than Dollars or euro that has been continued in accordance with Section 2.05(c),
on the date such Swingline Loan is continued.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect and (b) with respect to each Swingline Loan that
bears interest at any rate for which interest periods must be selected for a
contracted period of time by a Borrower, the period commencing on the date such
Swingline Loan is made by the Swingline Lender (and, in the case of a Swingline
Loan in an Agreed Currency other than Dollars or euro that has been continued in
accordance with Section 2.05(c), on the date such Swingline Loan is continued)
and ending on the date that is seven or thirty days thereafter, as prescribed by
Section 2.05(c) (or such shorter period as agreed to between the applicable
Borrower and the Swingline Lender in accordance with Section 2.05(c)); provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investments” is defined in Section 5.11.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (i) JPMorgan Chase Bank, N.A., in its capacity as an issuer
of Letters of Credit (including certain Existing Letters of Credit) hereunder
(the “Principal Issuing Bank”), and (ii) any other Lender which has agreed, in
its sole discretion, to issue one or more Letters of Credit, and which Lender or
affiliate is consented to by the Administrative Agent and the Company (which

 

14



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld or delayed) in such Lender’s capacity
as an issuer of Letters of Credit hereunder, in each case, together with its
successors in such capacity as provided in Section 2.06(i) (provided, that the
Lenders consented to under this clause (ii) shall be deemed to include (x) Fifth
Third Bank, an Ohio banking corporation, in its capacity as an issuer of Letters
of Credit (including certain Existing Letters of Credit) agreed to be issued by
it hereunder, and (y) Wells Fargo Bank, National Association, in its capacity as
an issuer of Letters of Credit (including certain Existing Letters of Credit)
agreed to be issued by it hereunder); provided, that each Issuing Bank shall
only be required to issue Letters of Credit in the Agreed Currencies then in
effect as specified by such Issuing Bank at the time it becomes an Issuing Bank.
All references contained in this Agreement and the other instruments, documents
or agreements from time to time executed or delivered in connection herewith to
“the Issuing Bank” shall be deemed to apply equally to each of the institutions
referred to in the first sentence of this definition in their respective
capacities as Issuing Banks of, and with respect to, any and all Letters of
Credit issued by each such institution. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by branches or Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall also include
any such branch or Affiliate with respect to Letters of Credit issued by such
branch or Affiliate.

“LC Account Party” has the meaning assigned to such term in Section 2.06(a).

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” means $250,000,000.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and any Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement;
provided, that with respect to any Foreign Currency Letter of Credit issued
hereunder, such term shall also be deemed to include any advance guaranty,
performance bond or similar guaranty deemed appropriate by the Issuing Bank.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any Interest Period, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period, as the rate for deposits in such Agreed Currency in the London interbank
market with a maturity comparable to such Interest Period. In the event that
such rate does not appear on such page (or on any successor or substitute page),
the “LIBO Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the

 

15



--------------------------------------------------------------------------------

absence of such availability, by reference to the rate at which deposits in such
Agreed Currency in reasonable market size and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications and any and all other
agreements or instruments executed and delivered to, or in favor of, the
Administrative Agent or any Lenders in connection with the Agreement or the
transactions contemplated thereby.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency or which is to,
or for the account of, the Foreign Subsidiary Borrower.

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Change” means a material adverse change in (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2012, or (ii) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2012, or (ii) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.

“Material Foreign Pension Plan” has the meaning assigned to such term in
Section 6.01(j).

“Material Obligations” means (a) Debt, (b) Off-Balance Sheet Liabilities and/or
(c) obligations under one or more Swap Agreements, in each case, of the Company
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate outstanding amount exceeding
$75,000,000, other than (i) the Loans and Letters of Credit and (ii) Debt owing
to the Company or any of its Subsidiaries. For purposes of determining Material
Obligations, the amount of the

 

16



--------------------------------------------------------------------------------

obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.

“Material Plan” has the meaning assigned to such term in Section 6.01(j).

“Maturity Date” means March 28, 2018.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or, pursuant to an applicable collective bargaining
agreement, accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the applicable Borrower or any Governmental Authority in such
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (a) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (b) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (a) or (b), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person (including, the principal amount of obligations or liabilities which
(i) if structured as a secured lending agreement, constitutes the principal
amount thereof or (ii) if structured as a purchase arrangement, would be
outstanding at such time if the same were structured as a secured lending
agreement rather than a purchase agreement), (b) any indebtedness, liability or
obligation under any sale and leaseback transaction evidenced by a sale or other
transfer of any property or asset by any Person with the intent to lease such
property or asset as lessee, which is not a Capital Lease Obligation or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.

 

17



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) and (ii) any Luxembourg registration duties
(droits d’enregistrement) payable in the case of voluntary registration of the
Loan Documents by an Administrative Agent and Arranger with the Administration
de l’Enregistrement et des Domaines in Luxembourg, or registration of the Loan
Documents in Luxembourg when such registration is not required to maintain,
preserve, establish or enforce the rights of that Administrative Agent and
Arranger under the Loan Documents.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 8.04.

“Participant Register” has the meaning assigned to such term in Section 8.04.

“Participating Member State” means any member state of the EU that adopts or has
adopted the euro as its lawful currency in accordance with legislation of the EU
relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

18



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
obtainable from S&P of A-1 or higher or from Moody’s of P-1 or higher;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any financial institution which has a combined capital and surplus
and undivided profits of not less than $500,000,000 and which has a credit
rating of A- or higher from S&P and A3 or higher from Moody’s (or, in the case
of any such financial institution located in a jurisdiction outside the United
States of America which is not so rated, which has comparable other credit
ratings or, if none exist, is otherwise reasonably acceptable to the
Administrative Agent);

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(f) auction rate securities existing on the books of the Company as of the date
hereof in a principal amount not exceeding $22,075,000; and

(g) foreign investments substantially comparable to any of the foregoing in
connection with managing cash of any Subsidiary having operations in a foreign
country.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is sponsored, maintained, or contributed to, by any
member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been sponsored, maintained,
or contributed to, by any Person which was at such time a member of the ERISA
Group for employees of any Person which was at such time a member of the ERISA
Group.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Issuing Bank” has the meaning assigned to such term in the definition
of “Issuing Bank.”

“Prior Plan” means at any time (i) any Plan which at such time is no longer
sponsored, maintained or contributed to by any member of the ERISA Group or
(ii) any Multiemployer Plan to which no member of the ERISA Group is at such
time any longer making contributions or, pursuant to an applicable collective
bargaining agreement, accruing an obligation to make contributions.

 

19



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a pro forma basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date in accordance
with Section 1.04(b).

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refunding” has the meaning assigned to such term in Section 5.08(b).

“Refunding Debt” means any Debt of a Person that is deemed to be for the purpose
of Refunding other Debt of such Person, as further defined in Section 5.08(b).

“Register” has the meaning assigned to such term in Section 8.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal Dollar Amount of such Lender’s Revolving Loans
and its LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01 (including after
giving effect to an increase in the Aggregate Commitment pursuant to
Section 2.20).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctions” has the meaning assigned to such term in Section 3.16.

“Significant Subsidiaries” means any of the Foreign Subsidiary Borrower or any
one or more Subsidiaries which, if considered in the aggregate as a single
Subsidiary, would be a “significant subsidiary” as defined in Rule 1-02 of
Regulation S-X under the Securities Exchange Act of 1934.

“SEC” means the United States Securities and Exchange Commission.

“Specified Add-Backs” has the meaning assigned to such term in Section 5.07(b).

 

20



--------------------------------------------------------------------------------

“Specified Income Tax Expense Add-Backs” has the meaning assigned to such term
in Section 5.07(b).

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Sublimit” means $150,000,000.

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the credit facility evidenced by this Agreement.

 

21



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
Plan, the PBGC or any other Person under Title IV of ERISA.

“VAT” means value added tax within the meaning of the Luxembourg law of
12 February 1979 relating to value added tax (as amended) or similar legislation
in any other jurisdiction and any other tax of a similar nature.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,

 

22



--------------------------------------------------------------------------------

restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Debt in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Debt in a reduced or bifurcated manner as described therein,
and such Debt shall at all times be valued at the full stated principal amount
thereof.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of Debt,
or other transaction shall in each case be calculated giving pro forma effect
thereto (and, in the case of any pro forma computation made hereunder to
determine whether such acquisition or disposition, or issuance, incurrence or
assumption of Debt, or other transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Debt, all in
accordance with Article 11 of Regulation S-X of the SEC. Such computations may
give effect to (i) any projected cost savings (net of continuing associated
expenses) expected to be realized as a result of such event to the extent such
cost savings would be permitted to be reflected in financial statements prepared
in compliance with Article 11 of Regulation S-X of the SEC or (ii) any other
cost savings (net of

 

23



--------------------------------------------------------------------------------

continuing associated expenses) that are reasonably anticipated by the Company
to be achieved in connection with any such event and are attributable to actions
started or occurring within the 12-month period following the consummation of
such event, which the Company, in its reasonable judgment, determines are
achievable; provided that if any cost savings included in any pro forma
calculations pursuant to this clause (ii) shall at any time cease to be
achievable, in the Company’s reasonable judgment, then on and after such time
pro forma calculations to be made hereunder shall no longer reflect such cost
savings. Notwithstanding the foregoing, (x) all adjustments pursuant to this
paragraph will be without duplication of any amounts that are otherwise included
or added back in computing Consolidated EBITDA in accordance with the definition
of such term and (y) the aggregate additions to Consolidated EBITDA pursuant to
clauses (i) or (ii) above for any period being tested shall not exceed 10% (or
such greater percentage as may be approved by the Administrative Agent in its
sole discretion) of the amount which could have been included in Consolidated
EBITDA as a result of the relevant event in the absence of the adjustments
pursuant to clauses (i) or (ii) above. If any Debt bears a floating rate of
interest and is being given pro forma effect, the interest on such Debt shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Debt).

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrowers in Agreed Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in, subject to Sections 2.04 and 2.11(b), (a) the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the
sum of the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment or (c) the Dollar Amount of the total Revolving Credit
Exposures denominated in Foreign Currencies exceeding the Foreign Currency
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth herein and of any Incremental
Term Loan Amendment effected in accordance with Section 2.20, each Lender that
has a commitment to fund Incremental Term Loans in accordance with the
provisions of Section 2.20 agrees to make its ratable share of such Incremental
Term Loans to the applicable Borrower on the applicable effective date for such
Incremental Term Loans, in the aggregate principal amount of such Lender’s
commitment.

SECTION 2.02. Revolving Loans and Borrowings. (a) Each Revolving Loan (which,
for the avoidance of doubt, shall exclude any Swingline Loan) shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and shall only be made to the Company. Each Lender at its option may
make any Eurocurrency Revolving Loan by causing any domestic or

 

24



--------------------------------------------------------------------------------

foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in euro, the
Equivalent Amount of euro) and not less than $10,000,000 (or, if such Borrowing
is denominated in euro, the Equivalent Amount of euro). At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $10,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type and Class may be outstanding
at the same time.

(d) Subject to payment of amounts owing under Section 2.16, a Borrower shall be
entitled to request, or to elect to convert or continue, any Revolving Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the Foreign Subsidiary Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars to the Company) or
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency or a Eurocurrency
Borrowing to the Foreign Subsidiary Borrower), in each case before the date of
the proposed Borrowing or (b) by telephone in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request
pursuant to clause (b) in the preceding sentence shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower, or the Company on behalf of the Foreign
Subsidiary Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

25



--------------------------------------------------------------------------------

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) each Swingline Borrowing (i) as of the date of each request for the
applicable Swingline Borrowing, (ii) in the case of any Swingline Loan in an
Agreed Currency other than Dollars or euro that the Swingline Lender has agreed,
in its sole discretion, to continue in accordance with Section 2.05(c), as of
the date two (2) Business Days prior to the date of such continuation and
(iii) any Business Day elected by the Administrative Agent on or after the date
on which a Swingline Loan denominated in a Foreign Currency converts to Dollars
pursuant to Section 2.05(d) or otherwise,

(c) the LC Exposure (i) as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit and (ii) any Business
Day elected by the Administrative Agent on or after the date on which a Foreign
Currency Letter of Credit converts to Dollars pursuant to Section 2.06(e) or
(k) or otherwise,

(d) any specific outstanding Credit Event as and when otherwise required by this
Agreement, and

(e) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c), (d) and (e) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Amount is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Agreed Currencies
to the Borrowers from time to time during the Availability Period, in an
aggregate principal Dollar Amount at any time outstanding that will not result
in, subject to Sections 2.04 and 2.11(b), (i) the aggregate principal Dollar
Amount of outstanding Swingline Loans exceeding the Swingline Sublimit, (ii) the
Dollar Amount of the total Revolving Credit Exposures exceeding the Aggregate
Commitment or (iii) the Dollar Amount of the

 

26



--------------------------------------------------------------------------------

total Revolving Credit Exposure denominated in Foreign Currencies exceeding the
Foreign Currency Sublimit; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans. Subject to
Section 2.14, Swingline Loans shall bear interest at the rates prescribed in
Section 2.13(c).

(b) Each Swingline Loan shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, the Equivalent Amount of such currency), or such other
minimum amounts and multiples as the Swingline Lender shall determine. To
request a Swingline Loan, the applicable Borrower, or the Company on behalf of
the Foreign Subsidiary Borrower, shall notify the Administrative Agent of such
request (i) by telephone (confirmed by telecopy) in the case of a Swingline Loan
that is an ABR Loan, and (ii) by telecopy in all other cases, not later than
12:00 noon, Local Time, on the day of a proposed Swingline Loan in the case of a
Swingline Loan to the Company in Dollars, and not later than the time agreed
upon by the applicable Borrower and Swingline Lender with respect to a Swingline
Loan in a Foreign Currency or to the Foreign Subsidiary Borrower. Each such
notice shall be irrevocable and shall specify the name of the applicable
Borrower, the requested date (which shall be a Business Day), the relevant
Agreed Currency, and the requested maturity date and, if applicable, the
Interest Period therefor. Notwithstanding any other provision of this Agreement,
no Borrower shall be entitled to request, or to elect to continue, any Swingline
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company or the Foreign Subsidiary
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., Local Time, on the requested
date of such Swingline Loan.

(c) Subject to Section 2.10, each Borrower hereby unconditionally promises to
pay to the Swingline Lender the then unpaid principal amount of such Swingline
Loan with interest on the earlier of (i) the Maturity Date and (ii) (x) in the
case of any Swingline Loan denominated in Dollars or euro, on the seventh
(7th) day after such Swingline Loan is made (or such shorter period with respect
to principal or interest as the Swingline Lender and the applicable Borrower
shall have agreed), and (y) in the case of any Swingline Loan denominated in an
Agreed Currency other than Dollars or euro on the thirtieth (30th) day after
such Swingline Loan is made (or such shorter period with respect to principal or
interest as the Swingline Lender and the applicable Borrower shall have agreed);
provided, that upon receipt of written notice from the applicable Borrower no
fewer than four (4) Business Days prior to such Swingline Loan’s due date, the
Swingline Lender may in its sole and absolute discretion agree to continue such
Swingline Loan described in clause (y) as a Swingline Loan for an additional
thirty (30) day period (it being understood and agreed that an Interest Payment
Date shall still occur on the then current due date); provided, however, that no
Swingline Loan may be outstanding as a Swingline Loan for a period greater than
180 consecutive days.

(d) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding, and the Lenders shall acquire such participations
automatically and without notice upon the occurrence of an Event of Default
under clause (h) or (i) of Section 6.01 with respect to the Company or upon an
acceleration of the Loans pursuant to Article VI, in any such case, any such
Swingline Loans outstanding in a Foreign Currency shall, upon the giving of such
notice by the Swingline Lender, immediately and automatically be converted to
and redenominated in Dollars equal to the Dollar Amount of each such Swingline
Loan determined as of the date of such conversion and shall thereafter bear
interest at the rate applicable to

 

27



--------------------------------------------------------------------------------

ABR Borrowings in the case of a Swingline Loan to the Company, and at the rate
applicable to Eurocurrency Borrowings in Dollars with an Interest Period of one
month in the case of a Swingline Loan to the Foreign Subsidiary Borrower. Such
notice shall specify the aggregate Dollar Amount of Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay, in Dollars, to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of the Dollar
Amount of such Swingline Loan or Loans. Each Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made in Dollars
to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from either Borrower (or other party on behalf
of such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to either Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
either Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of any of its Subsidiaries (the Company or any such Subsidiary, in such
capacity, a “LC Account Party”), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period; provided, however, that, (i) notwithstanding the
issuance of any Letter of Credit for the account of any Subsidiary of the
Company, any and all reimbursement obligations in respect of any LC
Disbursement, fees, costs, expenses, indemnities or other obligations owing with
respect any such Letter of Credit under this Agreement shall constitute primary
obligations of the Company (and, if the Issuing Bank so requests, such
obligations shall be joint and several obligations the Company and such
Subsidiary, as evidenced by a separate agreement in form and substance
reasonably satisfactory to the Company and the Issuing Bank, signed by such
Subsidiary, providing for such joint and several liability and affirming such
Subsidiary’s assumption of all of the covenants and other obligations set forth
in this Section 2.06) and (ii) notwithstanding anything in clause (i) to the
contrary, the Foreign Subsidiary Borrower or any other Foreign Subsidiary (other
than a Foreign Subsidiary that is a Subsidiary of a U.S. Person and that is
disregarded as separate and apart from such U.S. Person for U.S. federal income
tax purposes) constituting an LC Account Party shall be liable only to repay
reimbursement obligations in respect of any LC Disbursement, fees, costs,
expenses, indemnities or other obligations owing with respect to Letters of
Credit issued for the account of the Foreign Subsidiary Borrower or such other
Foreign Subsidiary (other than a Foreign Subsidiary that is a Subsidiary of a
U.S. Person and that is disregarded as separate and apart from such U.S. Person
for U.S. federal income tax purpose). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and

 

28



--------------------------------------------------------------------------------

conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. For all purposes of the Loan Documents, the letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Effective Date by the respective
Issuing Banks identified on such Schedule.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank), for itself or on behalf of any LC
Account Party, to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the LC Account Party or LC Account Parties, the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, subject
to Sections 2.04 and 2.11(b), (i) the Dollar Amount of the LC Exposure shall not
exceed the LC Sublimit, (ii) the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the Aggregate Commitment and (iii) the sum of
the Dollar Amount of the total Revolving Credit Exposures denominated in Foreign
Currencies shall not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that, subject to
satisfaction of conditions applicable to renewals of Letters of Credit herein,
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company or any applicable LC Account Party on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company or any applicable LC Account Party for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

29



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent, subject to this Section 2.06(e) and
Section 2.06(k), in the Agreed Currency which was paid by the Issuing Bank
pursuant to such LC Disbursement in an amount equal to such LC Disbursement) not
later than 12:00 noon Local Time (or 3:00 p.m. Local Time in the event that the
Company is reimbursing such LC Disbursement with proceeds of a Swingline Loan),
on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than the Equivalent Amount of
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing (in the case of any LC Disbursement
made in Dollars) or a Swingline Loan (in the case of an LC Disbursement made in
any Agreed Currency that is also an Agreed Currency for Swingline Loans) in the
amount of such LC Disbursement and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Company fails to
make such payment when due, then (i) if such payment relates to a Foreign
Currency Letter of Credit, automatically and with no further action required,
the obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Amount calculated as of the
date when such payment was due, of such LC Disbursement and (ii) in any such
case, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in Dollars, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the

 

30



--------------------------------------------------------------------------------

provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as determined by a court of
competent jurisdiction by final and nonappealable judgment), the Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans plus the Applicable Rate (or, in the case
such LC Disbursement is and continues to be denominated in a Foreign Currency,
at the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights

 

31



--------------------------------------------------------------------------------

and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VI. For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Company.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount and all interest thereon (to the extent not
applied as aforesaid) shall be returned to the Company (A) if provided within
three (3) Business Days after all Events of Default have been cured or waived,
and (B) if provided pursuant to Section 2.11(b), within three (3) Business Days
after cover for LC Disbursements pursuant to Section 2.11(b) is no longer
necessary to eliminate the excess referred to therein.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VI or upon an Event of Default of the type
described in clause (h) or (i) of Section 6.01 with respect to the Company, all
amounts (i) that the Company is at the time or thereafter becomes required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Foreign Currency Letter of Credit (other than
amounts in respect of which the Company has deposited cash collateral pursuant
to paragraph (j) above, if such cash collateral was deposited in the applicable
Foreign Currency to the extent so deposited or applied), (ii) that the Lenders
are at the time or thereafter become required to pay to the Administrative Agent
and the Administrative Agent is at the time or thereafter becomes required to
distribute to the Issuing Bank pursuant to paragraph

 

32



--------------------------------------------------------------------------------

(e) of this Section in respect of unreimbursed LC Disbursements made under any
Foreign Currency Letter of Credit and (iii) of each Lender’s participation in
any Foreign Currency Letter of Credit under which an LC Disbursement has been
made shall, automatically and with no further action required, be converted into
the Dollar Amount, calculated using the Administrative Agent’s Exchange Rates on
such date (or in the case of any LC Disbursement made after such date, on the
date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
Issuing Bank or any Lender in respect of the obligations described in this
paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

(l) New Money Events; Country Risk Events; Change in Law. If the Issuing Bank is
requested to issue Letters of Credit in a Foreign Currency or for the account of
any Foreign Subsidiary and the Issuing Bank deems, in its reasonable judgment,
that complying with such request may at any time subject it to a New Money
Credit Event or a Country Risk Event, the Company and the LC Account Party
shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing
Bank against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank. Notwithstanding any other provision
of this Agreement, if, after the Closing Date, any Change in Law shall make it
unlawful for an Issuing Bank to issue Letters of Credit denominated in a Foreign
Currency, then by prompt written notice thereof to the Company and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), such Issuing Bank may declare that Letters of
Credit will not thereafter be issued by it in the affected Foreign Currency or
Foreign Currencies, whereupon the affected Foreign Currency or Foreign
Currencies shall be deemed (for the duration of such declaration) not to
constitute a Foreign Currency for purposes of the issuance of Letters of Credit
by such Issuing Bank.

(m) Reporting Requirements for Issuing Bank. In addition to the notices
otherwise required under this Section 2.06, the Issuing Bank (or if the Issuing
Bank is an Affiliate of a Lender, then the applicable Lender) shall, no later
than the tenth Business Day following the last day of each month, provide to the
Administrative Agent, schedules, in form and substance reasonably satisfactory
to the Administrative Agent, showing the date of issue, LC Account Party or LC
Account Parties, amount, currency, expiration date and the reference number of
each Letter of Credit issued by it outstanding at any time during such month and
the aggregate amount payable by the Company and, if applicable, any other LC
Account Party, during such month; provided, however, that the failure to provide
such schedules or information shall not result in any liability on the part of
the Issuing Bank. In addition, upon the request of the Administrative Agent, the
Issuing Bank (or applicable Lender if the Issuing Bank is an Affiliate of a
Lender) shall furnish to the Administrative Agent copies of any Letter of Credit
and any request with respect to a Letter of Credit to which the Issuing Bank is
party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the reasonable request of any Lender, the
Administrative Agent will provide to such Lender information concerning such
Letters of Credit.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and (ii) in the case of each Loan denominated in a Foreign Currency or to the
Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and
Borrower and at such Eurocurrency Payment Office for such currency and Borrower;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the Company maintained with the Administrative Agent in New York City or Chicago
and designated by the Company in the applicable Borrowing Request, in the case
of Loans denominated in Dollars to the Company and (y) an account of such
Borrower in the relevant jurisdiction

 

33



--------------------------------------------------------------------------------

and designated by such Borrower in the applicable Borrowing Request, in the case
of Loans denominated in a Foreign Currency or to the Foreign Subsidiary
Borrower; provided that ABR Revolving Loans or Swingline Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (in the case of amounts denominated in
Dollars) and greater of the Overnight Foreign Currency Rate and the rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation to be the cost to it of funding such amount (in the
case of amounts denominated in a Foreign Currency) or (ii) in the case of such
Borrower, the interest rate applicable to ABR Loans (in the case of a Borrowing
denominated in Dollars) or the rate reasonably determined by the Administrative
Agent to be the cost to it of funding such amount (in the case of a Borrowing
denominated in a Foreign Currency). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections for Revolving Borrowings. (a) Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which shall be administered in accordance
with Section 2.05.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) in the case of a Borrowing denominated in a Foreign Currency by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the relevant Borrower, or the Company on its behalf. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type that is not available.

 

34



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) The name of the applicable Borrower;

(ii) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(iii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iv) whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(v) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated
in a Foreign Currency (or in Dollars by the Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing by the
Foreign Subsidiary Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.

 

35



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments; Termination of Facility.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or debt financing,
in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

(d) Any such termination of the Commitments specifying termination of this
Agreement shall be (i) accompanied by (A) the payment in full of all outstanding
Loans, together with accrued interest thereon, and the cancellation and return
of all outstanding Letters of Credit (or the cash collateralization of 105% of
the Dollar Amount thereof), (B) the payment in full in cash of all reimbursable
expenses and other Obligations (other than contingent indemnity obligations),
and (C) with respect to any Eurocurrency Loans prepaid, payment of the amounts
due under Section 2.16, if any and (ii) effected pursuant to a payoff letter in
form and substance reasonably satisfactory to the Company and the Administrative
Agent.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower as and when, and in the currency, required by Sections 2.05(c) and
(d). The applicable Borrower shall repay any Incremental Term Loan made to such
Borrower on the dates and in such increments as shall be determined with respect
to such Incremental Term Loans in accordance with Section 2.20.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein;

 

36



--------------------------------------------------------------------------------

provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans in accordance with the terms of this
Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Local Time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and 2.05(c) and (ii) break funding payments
pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (x) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (y) the
sum of the aggregate principal amount of all the Revolving Credit Exposures
denominated in Foreign Currencies (as so calculated) exceeds the Foreign
Currency Sublimit, or (ii) solely as a result of fluctuations in currency
exchange rates, (w) the sum of the aggregate principal Dollar Amount of all of
the outstanding Revolving Credit Exposures (as so calculated) exceeds 105% of
the Aggregate Commitment, (x) the sum of the aggregate principal Dollar Amount
of all of the outstanding Revolving Credit Exposures denominated in Foreign
Currencies (as so calculated) exceeds 105% of the Foreign Currency Sublimit,
(y) the aggregate principal Dollar Amount of all Swingline Loans (as so
calculated) exceeds 105% of the Swingline Sublimit, or (z) the aggregate Dollar
Amount of all LC Exposures (as so calculated) exceeds 105% of the LC Sublimit,
the Borrowers shall in each case immediately repay Borrowings and, in the case
of the circumstances under clause (z) or otherwise if no Borrowings are then
outstanding, cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to

 

37



--------------------------------------------------------------------------------

Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (1) the aggregate Dollar Amount of all Revolving Credit Exposures to be
less than or equal to the Aggregate Commitment, (2) the aggregate principal
Dollar Amount of all Revolving Credit Exposures denominated in Foreign
Currencies to be less than or equal to the Foreign Currency Sublimit, (3) the
aggregate principal Dollar Amount of all Swingline Loans to be less than or
equal to the Swing Line Sublimit and (4) the aggregate Dollar Amount of all LC
Exposures to be less than or equal to the LC Sublimit, as applicable.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on fifteen (15) days after the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions (in such Agreed Currencies as the Issuing
Bank shall require) with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
fifteenth (15th) Business Day following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Company agrees to pay to the Administrative Agent and the Arrangers, for
their own account, fees payable in the amounts and at the times separately
agreed upon between the Company and the Administrative Agent or any Arranger.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

38



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan that is an ABR Borrowing) shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Except as otherwise provided in Section 2.05 following the conversion of a
Swingline Loan to Dollars, each Swingline Loan shall bear interest (a) for
Dollar denominated Swingline Loans, at such rate as shall be quoted by the
Swingline Lender to the relevant Borrower, but which interest rate shall not
exceed the Alternate Base Rate plus the Applicable Rate, and (b) for Swingline
Loans denominated in a Foreign Currency, at the applicable local rate of
interest as determined by the Swingline Lender and quoted by the Swingline
Lender to the relevant Borrower, as adjusted for associated cost rates or other
applicable reserve rates (including that Statutory Rescue Rate and, in the case
of Swingline Loans by the Swingline Lender from its office or branch in the
United Kingdom, the Mandatory Cost), as applicable, and, in each case, as agreed
between the relevant Borrower and the Swingline Lender at the time such
Swingline Loan is made.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal and interest of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments and accrued interest on each Swingline Loan shall be payable in
arrears on each Interest Payment Date as and when determined in accordance with
Section 2.05(c); provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

39



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or any Swingline Loan:

(a) the Administrative Agent or the Swingline Lender determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the LIBO
Rate or the rate applicable to such Swingline Loan, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Swingline
Lender that the Adjusted LIBO Rate, the LIBO Rate or the rate applicable to such
Swingline Loan, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period or
the applicable Agreed Currency;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (a) in the case of a Eurocurrency Borrowing, (i) any Interest Election
Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and any such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto or, if such Eurocurrency
Loan is in Dollars, continued as an ABR Borrowing, (ii) any Eurocurrency
Borrowing that is requested to be continued shall be repaid on the last day of
the then current Interest Period applicable thereto or, if such Eurocurrency
Loan is in Dollars, continued as an ABR Borrowing and (iii) if any Borrowing
Request by the Company requests a Eurocurrency Revolving Borrowing in Dollars,
such Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing by the Foreign Subsidiary Borrower
or denominated in a Foreign Currency, such Borrowing Request shall be
ineffective); and (b) in the case of any such Swingline Borrowing (i) any
request for the continuation of any such Swingline Loan for an additional thirty
(30) days in accordance with Section 2.05(c) shall be ineffective and any such
Swingline Borrowing shall be repaid on the on the last day of the then current
Interest Period applicable thereto, and (ii) any request for any such Swingline
Loan shall be ineffective; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated

 

40



--------------------------------------------------------------------------------

in an Agreed Currency into a Borrowing denominated in any other Agreed Currency)
or to increase the cost to such Lender, the Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by such Lender, the
Issuing Bank or such other Recipient hereunder, whether of principal, interest
or otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by such Lender, the Issuing Bank or such other
Recipient (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender, the Issuing Bank or such other Recipient under
agreements having provisions similar to this Section 2.15 after consideration of
such factors as such Lender, the Issuing Bank or such other Recipient then
reasonably determines to be relevant).

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by such Lender, the Issuing Bank or
such other Recipient (which determination shall be made in good faith (and not
on an arbitrary or capricious basis) and consistent with similarly situated
customers of the applicable Lender, the Issuing Bank or such other Recipient
under agreements having provisions similar to this Section 2.15 after
consideration of such factors as such Lender, the Issuing Bank or such other
Recipient then reasonably determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause any other Person obligated
thereon to pay, such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

41



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.11), (b) the conversion of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any (i) Eurocurrency Loan
or (ii) Swingline Loan that has an Interest Period, on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or other rate applicable to any such Swingline Loan that would have
been applicable to such Loan (but excluding any margin), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the Eurocurrency or other applicable market. For the
avoidance of doubt, each of the foregoing references to Swingline Loans in this
Section 2.16 shall exclude any Swingline Loan that is an ABR Loan. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The applicable Borrower shall indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes

 

42



--------------------------------------------------------------------------------

(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, in each case, on account
of any obligation of such Borrower under any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Credit Parties. (i) Any Credit Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Credit Party, if reasonably requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Credit Party’s reasonable judgment such completion, execution or submission
would subject such Credit Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Credit
Party.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

 

  (A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

43



--------------------------------------------------------------------------------

  (B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;

 

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

  (C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

  (D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

44



--------------------------------------------------------------------------------

Each Credit Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) VAT.

(i) All amounts set out or expressed in a Loan Document to be payable by any
Party to a Credit Party which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
paragraph (b) below, if VAT is or becomes chargeable on any supply made by any
Credit Party to any Party under a Loan Document, that Party shall pay to the
Credit Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party shall promptly provide an appropriate VAT invoice to such
Party).

 

45



--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Credit Party (the
“Supplier”) to any other Credit Party (the “Recipient”) under a Loan Document,
and any Party other than the Recipient (the “Subject Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), such Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.

(iii) Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Credit Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or by the Foreign Subsidiary Borrower, 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in each case on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted in accordance with the terms hereof in the as-converted currency) and
(ii) to the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency or to the Foreign Subsidiary Borrower, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 8.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest

 

46



--------------------------------------------------------------------------------

thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists,
or any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, or the terms of this Agreement
require the conversion of such Credit Event into a Dollars, then all payments to
be made by such Borrower hereunder in such currency shall, to the fullest extent
permitted by law, instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations or conversion,
and each Borrower agrees to indemnify and hold harmless the Swingline Lender,
the Issuing Bank, the Administrative Agent and the Lenders from and against any
loss resulting from any Credit Event made to or for the benefit of such Borrower
denominated in a Foreign Currency that is not repaid to the Swingline Lender,
the Issuing Bank, the Administrative Agent or the Lenders, as the case may be,
in the Original Currency.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the

 

47



--------------------------------------------------------------------------------

provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate (in the case of an amount
denominated in Dollars) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), 2.06(d) or (e), 2.07(b), 2.18(e) or 8.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
Indemnified Taxes or any additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Company hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with

 

48



--------------------------------------------------------------------------------

and subject to the restrictions contained in Section 8.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Principal Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $50,000,000
and multiples of $1,000,000, so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $250,000,000. The Company may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that none of the Company or any of its Subsidiaries or
Affiliates or a natural person may be an Augmenting Lender), to increase their
existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company, the Administrative
Agent and, in the case of an increase to the Commitments, the Principal Issuing
Bank and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 5.07 and (C) the
Company shall have reaffirmed its guaranty of the obligations of the Foreign
Subsidiary Borrower (such reaffirmation to be in writing and in form and
substance reasonably satisfactory to the Administrative Agent) and (ii) the
Administrative Agent shall have received documents (including opinions)
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in

 

49



--------------------------------------------------------------------------------

immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different (y) financial or other covenants
applicable only during periods after the Maturity Date or (y) prepayment
requirements and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or amendment or restatement (an “Incremental Term Loan Amendment”) of
this Agreement and, as appropriate, the other Loan Documents, executed only by
the Borrowers, each Lender participating in such tranche, and the Administrative
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.

SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (a) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Swingline Lender (if such Credit Event is a Swingline Loan), the
Issuing Bank (if such Credit Event is a Letter of Credit) or the Required
Lenders make it impracticable for the Borrowings or Letters of Credit comprising
such Credit Event to be denominated in the Agreed Currency specified by the
applicable Borrower or (b) an Equivalent Amount of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
such Borrower, the Lenders and, if such Credit Event is a Letter of Credit, the
Issuing Bank, and such Credit Events shall not be denominated in such Agreed
Currency but shall, except as otherwise set forth in Section 2.07, be made on
the date of such Credit Event in Dollars, (i) if such Credit Event is a
Borrowing, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Credit Event Request or
Interest Election Request, as the case may be, as ABR Loans (if the applicable
Borrower is the Company), unless such Borrower notifies the Administrative Agent
at least one Business Day before such date that (A) it elects not to borrow on
such date or (B) it elects to borrow on such date in a different Agreed
Currency, as the case may be, in which the denomination of such Loans would in
the reasonable opinion of the Swingline Lender (if such Credit Event is a
Swingline Loan) and the Administrative Agent, or the Administrative Agent and
the Required Lenders (if such Credit Event is a Revolving Loan) be practicable
and in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Credit Event Request or Interest
Election Request, as the case may be or (ii) if such Credit Event is a Letter of
Credit,

 

50



--------------------------------------------------------------------------------

in a face amount equal to the Dollar Amount of the face amount specified in the
related request or application for such Letter of Credit, unless such Borrower
notifies the Administrative Agent at least one Business Day before such date
that (A) it elects not to request the issuance of such Letter of Credit on such
date or (B) it elects to have such Letter of Credit issued on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Letter of Credit would in the reasonable opinion of the Issuing Bank and the
Administrative Agent be practicable and in face amount equal to the Dollar
Amount of the face amount specified in the related request or application for
such Letter of Credit, as the case may be.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender, the Issuing Bank or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency and to the fullest extent permitted by law, be discharged
only to the extent that on the Business Day following receipt by such Lender,
Issuing Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Administrative
Agent (as the case may be) may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender, Issuing Bank or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, Issuing Bank or the Administrative Agent, as
the case may be, against such loss, and if the amount of the specified currency
so purchased exceeds (a) the sum originally due to any Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to a Lender under Section 2.18, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.

SECTION 2.23. Liability of Foreign Subsidiary Borrower. The parties intend that
this Agreement shall in all circumstances be interpreted to provide that the
Foreign Subsidiary Borrower is liable only for Loans made to the Foreign
Subsidiary Borrower, interest on such Loans, the Foreign Subsidiary Borrower’s
reimbursement obligations with respect to any Letter of Credit issued for its
account and its ratable share of any of the other Obligations, including,
without limitation, general fees, reimbursements and charges hereunder and under
any other Loan Document that are attributable to it. The liability of the
Foreign Subsidiary Borrower for the payment of any of the Obligations or the
performance of its covenants, representations and warranties set forth in this
Agreement and the other Loan Documents shall be several from but not joint with
the Obligations of the Company or any Domestic Subsidiary (including, for this
purpose, any Foreign Subsidiary that is a disregarded entity of a U.S. Person
for U.S. federal income tax purposes). Nothing in this Section 2.23 is intended
to limit, nor shall it be deemed to limit, any of the liability of the Company
for any or all of the Obligations, whether in its primary capacity as a
Borrower, pursuant to its joint and several liability for the obligations of LC
Account Parties under Section 2.06, pursuant to its guaranty obligations set
forth in Article IX, at law or otherwise.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

 

51



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, consent, waiver or other modification requiring the consent of “such
Lender” or each Lender directly affected thereby pursuant to clauses (i),
(ii) or (iii) in the first proviso in Section 8.02(b).

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within three (3) Business Days following notice by the
Administrative Agent (x) first, the applicable Borrower shall prepay such
Swingline Exposure and (y) second, the Company shall cash collateralize for the
benefit of the Issuing Bank only the Company’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s

 

52



--------------------------------------------------------------------------------

then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrower in accordance with Section 2.24(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Company (and to the extent applicable thereto, the Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:

SECTION 3.01. Corporate Existence and Power. The Company, its Domestic
Subsidiaries and the Foreign Subsidiary Borrower are duly organized, validly
existing and in good standing under the laws of their respective jurisdiction of
formation, and have all requisite powers and all material governmental licenses,
authorizations, consents and approvals required to carry on their businesses,
considered as a whole, substantially as now conducted. The “centre of main
interests” (as that term is used in the Council Regulation (EC) n°1346/2000 of
May 29, 2000 on insolvency proceedings) of the Foreign Subsidiary Borrower is in
Luxembourg, and the Foreign Subsidiary Borrower has no “establishment” (as that
term is used in the Council Regulation (EC) n°1346/2000 of May 29, 2000 on
insolvency proceedings) outside Luxembourg.

SECTION 3.02. Corporate and Governmental Authorization; No Contravention;
Filing; No Immunity.

(a) The execution, delivery and performance by the Company and the Foreign
Subsidiary Borrower of each Loan Document to which it is a party, are within the
Company’s and the Foreign Subsidiary Borrower’s respective corporate or other
like powers, have been duly authorized by all necessary corporate or other like
action, require no action by or in respect of, or filing with, any Governmental
Authority (except filings under the Securities Exchange Act of 1934) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws or other
constitutive documents of the Company or the Foreign Subsidiary Borrower or of
(i) any material agreement, indenture or instrument binding upon the Company or
the

 

53



--------------------------------------------------------------------------------

Foreign Subsidiary Borrower (which, for the avoidance of doubt, shall be deemed
to include any agreement, indenture or instrument evidencing Material
Obligations), or (ii) any material judgment, injunction, order, decree or other
instrument binding upon the Company or the Foreign Subsidiary Borrower, or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

(b) To ensure the enforceability or admissibility in evidence of any Loan
Document, it is not necessary that such Loan Document be filed or recorded with
any court or other authority in Luxembourg or that any stamp or similar tax be
paid to or in respect of such Loan Document, except that the registration of a
Loan Document may be ordered and a registration fee might become payable if and
when such Loan Document is adduced as evidence in a Luxembourg Court or another
Luxembourg public authority (“autorité constituée”) or the registration of the
Loan Documents (and/or any documents in connection therewith) with the
Administration de l’Enregistrement et des Domaines in Luxembourg may be required
in the case of legal proceedings before Luxembourg court (if competent). The
qualification by any Lender or the Administrative Agent for admission to do
business under the laws of Luxembourg does not constitute a condition to, and
the failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with any Loan Document or the
enforcement of any such right, privilege, or remedy against the Foreign
Subsidiary Borrower. The performance by any Lender or the Administrative Agent
of any action required or permitted under any Loan Document will not (i) violate
any law or regulation of Luxembourg or any political subdivision thereof,
(ii) result in any tax or other monetary liability to such party pursuant to the
laws of Luxembourg or political subdivision or taxing authority thereof (other
than taxes on the overall net income of such Lender or its applicable lending
office or franchise or similar taxes imposed by Luxembourg to the extent such
Lender or its applicable lending office shall be situated in Luxembourg), or
(iii) violate any rule or regulation of any federation or organization or
similar entity of which Luxembourg is a member, except such violations or
liabilities, or increases thereof which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

(c) Neither the Foreign Subsidiary Borrower nor any of its assets is entitled to
immunity from suit, execution, attachment or other legal process. The Foreign
Subsidiary Borrower’s execution and delivery of the Loan Documents to which it
is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Document will constitute,
private and commercial acts done and performed for private and commercial
purposes.

SECTION 3.03. Binding Effect. The Loan Documents to which each Borrower is a
party have been duly executed and delivered by such party and constitute legal,
valid and binding obligations of such party, enforceable against such party in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by general principles of equity.

SECTION 3.04. Financial Information.

(a) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2012 and the related consolidated statements of
income and cash flows for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in the Company’s 2012 Form 10-K, as
supplemented by certain information reported in a Form 8-K filed on February 11,
2013, a copy of each of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and the consolidated
results of their operations and their cash flows for such Fiscal Year.

(b) No Material Adverse Change has occurred or is continuing.

 

54



--------------------------------------------------------------------------------

SECTION 3.05. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
Governmental Authority which, in the reasonable opinion of the Company, has
resulted in or is likely to result in a Material Adverse Change or which in any
manner draws into question the validity of any Loan Document.

SECTION 3.06. Compliance with ERISA. Each member of the ERISA Group (i) has
satisfied the minimum funding standards of Section 302(a) of ERISA and
Section 412(a) of the Code with respect to each Plan and (ii) is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. Each Benefit Arrangement and each Plan which
is intended to be qualified under Section 401(a) of the Code as currently in
effect has been determined to be so qualified, and no event has taken place
which could reasonably be expected to cause the loss of such qualified status.
No member of the ERISA Group has (x) sought a waiver of the minimum funding
standard under Section 412(c) of the Code in respect of any Plan, (y) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code, in each case
securing an amount greater than $10,000,000 or (z) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole.

SECTION 3.07. Environmental Matters. In the ordinary course of its business, the
Company conducts appropriate reviews of the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries, in the
course of which it identifies and evaluates pertinent liabilities and costs
(including, without limitation, capital or operating expenditures required for
clean-up or closure of properties presently or previously owned or for the
lawful operation of its current facilities, required constraints or changes in
operating activities, and evaluation of liabilities to third parties, including
employees, together with pertinent costs and expenses). On the basis of this
review, the Company has reasonably concluded that Environmental Laws are not
likely to have a Material Adverse Effect.

SECTION 3.08. Taxes. United States Federal income tax returns of the Company and
its Subsidiaries have been examined and closed through the Fiscal Year ended
December 31, 2011. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes shown as due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
except such taxes, if any, as are being contested in good faith and as to which,
in the opinion of the Company, adequate reserves have been provided in
accordance with GAAP.

SECTION 3.09. Not an Investment Company. The Company is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

SECTION 3.10. Compliance with Laws. The Company complies, and has caused each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and

 

55



--------------------------------------------------------------------------------

requirements of Governmental Authorities (including, without limitation,
Luxembourg Domiciliary Law, Environmental Laws and ERISA and the rules and
regulations thereunder), except where (i) the necessity of compliance therewith
is contested in good faith by appropriate proceedings, (ii) no officer of the
Company is aware that the Company or the relevant Subsidiary has failed to
comply therewith or (iii) the Company has reasonably concluded that failure to
comply is not likely to have a Material Adverse Effect.

SECTION 3.11. Foreign Employee Benefit Matters. (a) Each Foreign Employee
Benefit Plan is in compliance with all laws, regulations and rules applicable
thereto and the respective requirements of the governing documents for such
Plan; (b) there are no deficiencies in contributions, payments or other funding
required of the Company and its Subsidiaries by applicable law or the governing
plan documents with respect to any governmental or statutory Foreign Pension
Plan, and the present value of the aggregate accumulated benefit obligations
under all other Foreign Pension Plans does not exceed the current fair market
value of the assets held in the trusts for such Plans; (c) with respect to any
Foreign Employee Benefit Plan maintained or contributed to by any member of the
ERISA Group (other than a Foreign Pension Plan), reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such Plan is
maintained; and (d) there are no actions, suits or claims pending or, to the
knowledge of the Company and its Subsidiaries, threatened against the Company or
any Subsidiary of it or any member of the ERISA Group with respect to any
Foreign Employee Benefit Plan, except in each case where such failure to comply,
deficiencies, excess obligations, absence of reserves, or actions, suits or
claims would not individually or in the aggregate have a Material Adverse
Effect.

SECTION 3.12. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.13. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date when furnished; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions reasonably believed by the Company to be
reasonable at the time (it being recognized that actual results during the
period or periods covered by any such projections may differ from the projected
results and the differences may be material).

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.15. No Default. No Default or Event of Default has occurred and is
continuing.

 

56



--------------------------------------------------------------------------------

SECTION 3.16. Economic Sanctions. (a) None of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any of their respective
Affiliates over which any of the foregoing exercises management control (each, a
“Controlled Affiliate”), or any director, officer, employee, or agent of the
Company or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are: (i) the subject of any sanctions administered or
enforced by OFAC, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria), or (iii) named,
identified or described on any list of Persons with whom United States Persons
may not conduct business, including any such blocked persons list, designated
nationals list, denied persons list, entity list, debarred party list,
unverified list, sanctions list or other such lists published or maintained by
the United States, including OFAC, the United States Department of Commerce or
the United States Department of State.

(b) None of the Company or any of its Subsidiaries will knowingly, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, if such activities or business would be prohibited
for a U.S. person pursuant to Sanctions.

(c) Each of the Company and any of its Subsidiaries and, to the knowledge of the
Company, their respective Controlled Affiliates is in compliance in all material
respects with all applicable orders, rules and regulations of OFAC and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR Subtitle B, Chapter V, as amended), The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq. and any other enabling legislation or executive order
relating thereto, and the USA PATRIOT Act.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Gregory D. Wittrock, General Counsel of the Company, and (ii) Davis
Polk & Wardwell LLP, outside counsel for the Borrowers, both of which shall be
substantially in the forms attached as Exhibit B-1, and covering such other
matters relating to the Borrowers, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinion.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Linklaters LLP,

 

57



--------------------------------------------------------------------------------

Luxembourg counsel for the Foreign Subsidiary Borrower, substantially in the
form of Exhibit B-2, and covering such other matters relating to the Foreign
Subsidiary Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Foreign Subsidiary Borrower
hereby requests such counsel to deliver such opinion.

(d) The Lenders shall have received (i) audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Company for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are publicly available and (iii) financial statement projections
through and including the Company’s 2017 fiscal year, together with such
information relating to such projections as the Administrative Agent and the
Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).

(e) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received evidence satisfactory to it
that the commitments under the Existing Credit Agreement shall have been
terminated and cancelled and all indebtedness and other outstanding payment
obligations thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans and except in the case of the
Existing Letters of Credit deemed to be reissued under Section 2.06 of this
Agreement; provided, however, that all fees owing in respect of such Existing
Letters of Credit under the Existing Credit Agreement shall be repaid in full).

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except for any representation and
warranty made as of a specific date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

58



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full in
cash and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Information. The Company will furnish to the Administrative Agent
for distribution to each of the Lenders (including, if so desired, by means of
electronic communications in accordance with Section 8.01):

(a) as soon as available and in any event within the earlier of (i) ninety-five
(95) days after the end of each Fiscal Year and (ii) the date on which the
following items are required to be delivered to the SEC, a consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of the end of such
Fiscal Year and the related consolidated statements of income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, whose report shall be without material qualification;

(b) as soon as available and in any event within the earlier of (i) fifty
(50) days after the end of each of the first three quarters of each Fiscal Year
and (ii) the date on which the following items are required to be delivered to
the SEC, a condensed consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter, the related condensed
consolidated statement of income for such quarter and the related condensed
consolidated statements of income and cash flows for the portion of such Fiscal
Year ended at the end of such quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail and certified, to the best of his or her
knowledge (subject to normal year-end adjustments), as to fairness of
presentation, and consistency with GAAP (except for changes concurred in by the
Company’s independent public accountants) by a Financial Officer of the Company;

(c) simultaneously with the delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Company (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 5.07 to 5.09, inclusive, and 5.11 on the date of such
financial statements, (ii) stating, to the best of his or her knowledge, whether
any Default exists on the date of such certificate and (iii) if any Default then
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;

 

59



--------------------------------------------------------------------------------

(d) within ten (10) days after any officer of the Company becomes aware of the
existence of any Default, unless such Default shall have been cured before the
end of such ten (10) day period, a certificate of a Financial Officer of the
Company setting forth the details of such Default and the action which the
Company is taking or proposes to take with respect thereto;

(e) promptly upon the filing thereof, copies of all reports on Forms 10-K, 10-Q
and 8-K and similar regular and periodic reports which the Company shall have
filed with the SEC;

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice, (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412(c) of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of a Financial Officer of the Company setting
forth details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take; provided
that no such certificate shall be required unless the aggregate unpaid actual or
potential liability of members of the ERISA Group involved in all events
referred to in clauses (i) through (vii) above of which officers of the Company
have obtained knowledge and have not previously reported under this subsection
(f) exceeds $25,000,000;

(g) promptly and in any event not more than ten (10) days after any officer of
the Company becomes aware of the occurrence of any event which would cause the
representations and warranties set forth in Section 3.11 to be in breach as of
such date, a certificate of a Financial Officer of the Company setting forth
details as to such occurrence and action, if any, which the Company or
applicable Subsidiary of the Company is required or proposes to take;

(h) immediately after any officer of the Company obtains knowledge of a change
in the rating of the Company’s Index Debt by Moody’s or S&P, a certificate of a
Financial Officer of the Company setting forth the details thereof; and

(i) from time to time such additional information regarding the financial
position or business of the Company as the Administrative Agent, at the request
of any Lender, or the Issuing Bank may reasonably request.

SECTION 5.02. Existence; Conduct of Business. Each Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (provided that the foregoing shall not prohibit any
merger or consolidation permitted under Section 5.10). Each Borrower will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the Company has reasonably concluded that the failure to comply is
not likely to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

SECTION 5.03. Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Luxembourg Domiciliary Law, Environmental Laws
and ERISA and the rules and regulations thereunder) except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings, (ii) no officer of the Company is aware that the Company or any
Subsidiary has failed to comply therewith or (iii) the Company has reasonably
concluded that failure to comply is not likely to have a Material Adverse
Effect.

SECTION 5.04. Use of Proceeds. The Borrowers shall use the proceeds of the Loans
to provide funds for general corporate purposes, including, but not limited to,
acquisitions, refinancing of the Existing Credit Agreement and working capital
purposes. None of the proceeds of the Loans made under this Agreement will be
used in violation of any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board). Margin stock (as defined under
Regulation U) does not and will not constitute more than 25% of the value of the
consolidated assets of the Company and its Consolidated Subsidiaries.

SECTION 5.05. Maintenance of Properties; Insurance. (a) The Company will, and
will cause each of its Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the Company has reasonably concluded that
failure to comply is not likely to have a Material Adverse Effect.

(b) The Company and its Consolidated Subsidiaries considered as a whole will
maintain with financially sound and reputable insurance companies insurance in
such amounts and covering such risks as is consistent with sound business
practice, and the Company will furnish to the Administrative Agent upon request
full information as to the insurance carried; provided, that the Company and its
Subsidiaries may self-insure to the extent the Company reasonably determines
that such self insurance is consistent with prudent business practice.

SECTION 5.06. Books and Records; Inspection. The Company will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries, in all material respects, are made of all
material dealings and transactions in relation to its business and activities.
The Company will, and will cause each Subsidiary to, permit the Administrative
Agent, on behalf of itself or any requesting Lender, by its representatives and
agents, to inspect any of the property, books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with, and
to be advised as to the same by, their respective officers at such times and
intervals, having due regard for the ongoing business of the Company and its
Subsidiaries, as the Administrative Agent, on behalf of itself or any requesting
Lender, may reasonably request.

SECTION 5.07. Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive Fiscal Quarters ending with the end of such Fiscal Quarter,
all calculated for the Company and its Consolidated Subsidiaries to be less than
2.50 to 1.00.

 

61



--------------------------------------------------------------------------------

(b) Maximum Debt to Capitalization. At no time will the ratio of
(i) Consolidated Debt to (ii) the sum of (x) Consolidated Debt and
(y) Consolidated Adjusted Net Worth exceed 65%; provided, however, that for the
purposes of the limitations provided in, and computations under, this
Section 5.07(b), “Debt” shall not include (a) with respect to the Company, any
Refunding Debt of the Company to the extent that and for so long as such Debt
constitutes Refunding Debt, and (b) with respect to any Subsidiary, any Debt of
such Subsidiary (including any Refunding Debt) to the extent that and for so
long as such Debt is exempt from the incurrence test in Section 5.08(a) as a
result of the application of Section 5.08(b); provided, further, that when
determining Consolidated Adjusted Net Worth for purposes of clause (ii) above,
the Company shall be entitled to add back, without duplication, the sum of:

 

  (s)    up to $186,000,000 in the aggregate of Specified Add-Backs attributable
to the period from January 1, 2009 through and including March 31, 2010, plus  
(t)    up to $21,700,000 in the aggregate of Specified Add-Backs attributable to
the period from April 1, 2010 through and including September 30, 2010, plus  
(u)    up to $593,000,000 of non-cash charges constituting the after-tax amount
of impairment of goodwill for the fiscal quarter ending December 31, 2010, plus
  (v)    up to $371,000,000 of Specified Income Tax Expense Add-Backs for the
fiscal quarter ended December 31, 2010, plus   (w)    up to $500,000,000 of
Specified Add-Backs for the fiscal year ended December 31, 2011, plus   (x)   
up to $94,000,000 of Specified Income Tax Expense Add-Backs for the fiscal year
ended December 31, 2011, and plus   (y)    up to $250,000,000 in the aggregate
of Specified Add-Backs and Specified Income Tax Expense Add-Backs from and after
January 1, 2012,

and the Company shall be required to subtract:

(z) from and after January 1, 2011, the amount of any and all reversals of any
valuation allowance adjustment added to Consolidated Adjusted Net Worth as
Specified Income Tax Expense Add-Backs pursuant to clauses (v), (x) or (y) above
to the extent that such a reversal is applied to reduce the Company’s income tax
expense; provided that the aggregate amount of all such subtractions during the
term of this Agreement shall not exceed the actual aggregate amount added to
Consolidated Adjusted Net Worth on account of Specified Income Tax Expense
Add-Backs pursuant to clauses (v), (x) and (y) above.

For purposes of this Section 5.07(b):

(1) “Specified Add-Backs” shall mean and include the following: (i) non-cash
charges constituting impairment of goodwill and other intangible assets;
(ii) non-cash charges constituting impairment of financial investments of the
type set forth in Note E of the Company’s 2012 Form 10-K; (iii) non-cash charges
related to discontinued operations; and (iv) any non-cash net reduction to
accumulated other comprehensive income (other than reductions related to
pensions, post-retirement benefits and similar retirement adjustments) from the
amount reflected on the December 31, 2012 balance sheet of the Company.

(2) “Specified Income Tax Expense Add-Backs” shall mean and include non-cash
income tax expense related to a valuation allowance adjustment on the Company’s
U.S. deferred tax assets.

 

62



--------------------------------------------------------------------------------

The foregoing covenants will be tested on a consolidated basis as of the end of
each Fiscal Quarter.

SECTION 5.08. Limitations on Subsidiary Debt.

(a) The Company will not at any time permit any Consolidated Subsidiary to
create, incur, issue, guarantee, assume or suffer to exist any Debt if,
immediately after giving effect thereto, the aggregate outstanding amount of
Debt (determined at that time) of all Consolidated Subsidiaries (other than Debt
owed to the Company or one or more other Consolidated Subsidiaries) would exceed
the sum of (i) 20% of Consolidated Net Worth (calculated as of the last day of
the most recently ended Fiscal Quarter) plus (ii) the Debt Credit applicable to
the Consolidated Subsidiaries.

(b) Subsection (a) above shall not prevent (i) a Consolidated Subsidiary from
creating, incurring, issuing, guaranteeing or assuming Debt for the purpose of
extending, renewing or Refunding an equal or greater principal amount of Debt
then outstanding of such Consolidated Subsidiary; provided, that subsection
(a) shall apply to the extent that the aggregate principal amount of any such
extending, renewing or Refunding Debt exceeds the aggregate principal amount of
the Debt being extended, renewed or refunded, or (ii) the creation, incurrence,
issuance, guarantee or assumption of Debt owed to or owned by the Company or a
Consolidated Subsidiary. For purposes of Section 5.07 or 5.08, as the case may
be, Debt of a Person (whether constituting Debt of the Company or of any
Subsidiary, as applicable, herein defined as “Refunding Debt”) is deemed to be
for the purpose of “Refunding” other Debt of such Person if and to the extent
that (i) no later than five (5) Business Days after the Refunding Debt is
incurred, the Company delivers to the Administrative Agent written notice
stating that the purpose of such Debt is to refund outstanding Debt and
specifying the Debt to be refunded, (ii) the proceeds of such Refunding Debt are
held in the form of cash or Permitted Investments (free of any Lien except a
Lien securing the specified Debt to be refunded) until such specified Debt is
repaid and (iii) such specified Debt to be refunded is repaid within one hundred
fifty (150) days after the Refunding Debt is incurred; it being understood and
agreed that (x) upon repayment of the specified Debt with proceeds of the
Refunding Debt, the Refunding Debt shall constitute Consolidated Debt for the
purposes of Section 5.07(b), and (y) to the extent that the specified Debt is
not so repaid within one hundred fifty (150) days after the Refunding Debt is
originally incurred, the Refunding Debt shall constitute Consolidated Debt for
purposes of Section 5.07(b) and shall be deemed to be incurred as Debt for the
purposes of Section 5.08(a) on the one hundred fifty-first (151st) day after
such original incurrence.

SECTION 5.09. Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(a) Liens existing on December 31, 2012 and continuing to exist on the Effective
Date securing Debt outstanding on December 31, 2012 and continuing to exist on
the Effective Date in an aggregate principal amount not exceeding $50,000,000;

 

63



--------------------------------------------------------------------------------

(b) any Lien existing on any asset of any entity at the time such entity becomes
a Consolidated Subsidiary and not created in contemplation of such event;
provided that the obligations secured by such Lien are not increased and are not
secured by any additional assets;

(c) any Lien on any asset securing Debt incurred or assumed solely for the
purpose of financing all or any part of the cost of acquiring such asset (or
acquiring a corporation or other entity which owned such asset); provided that
such Lien attaches to such asset concurrently with or within ninety (90) days
after such acquisition;

(d) any Lien on any asset of any entity existing at the time such entity is
merged or consolidated with or into the Company or a Consolidated Subsidiary and
not created in contemplation of such event; provided that the obligations
secured by such Lien are not increased and are not secured by any additional
assets;

(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition; provided that the obligations secured by such Lien are not
increased and are not secured by any additional assets;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing subsections of
this Section; provided that such Debt is not increased and is not secured by any
additional assets;

(g) any Lien in favor of the holder of indebtedness (or any Person or entity
acting for or on behalf of such holder) arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings and no Default under Section 6.01(k) shall have occurred
and is continuing in connection therewith;

(h) Liens incidental to the normal conduct of its business or the ownership of
its assets which (i) do not secure Debt, (ii) do not secure any obligation in an
amount exceeding $100,000,000 and (iii) do not in the aggregate materially
detract from the value of the assets of the Company and its Consolidated
Subsidiaries taken as a whole or in the aggregate materially impair the use
thereof in the operation of the business of the Company and its Consolidated
Subsidiaries taken as a whole;

(i) Liens incurred pursuant to Section 2.06(j) or 2.24(c)(ii); and

(j) Liens securing Debt which are not otherwise permitted by the foregoing
subsections of this Section; provided that the aggregate outstanding principal
amount of Debt secured by all such Liens shall not at any time exceed 10% of
Consolidated Net Worth (calculated as of the last day of the most recently ended
Fiscal Quarter).

SECTION 5.10. Consolidations, Mergers and Sale of Assets.

(a) Neither the Company nor the Foreign Subsidiary Borrower will directly or
indirectly sell, lease, transfer or otherwise dispose of all or substantially
all of its assets, or merge or consolidate with any other Person, or acquire any
other Person through purchase of assets or capital stock, unless either (i) the
Company or the Foreign Subsidiary Borrower, as applicable, shall be the
continuing or surviving corporation or (ii) the successor or acquiring
corporation (if other than the Company or the Foreign Subsidiary Borrower, as
applicable) shall be a corporation organized under the laws of (x) one of the
States of the United States of America in the case of a merger or consolidation
of the Company, or (y)

 

64



--------------------------------------------------------------------------------

the Grand Duchy of Luxembourg in the case of a merger or consolidation of the
Foreign Subsidiary Borrower, and shall assume, by a writing reasonably
satisfactory in form and substance to the Required Lenders, all of the
obligations of the Company or the Foreign Subsidiary Borrower, as applicable,
under this Agreement, including all covenants herein and therein contained, in
which case such successor or acquiring corporation shall succeed to and be
substituted for the Company or the Foreign Subsidiary Borrower, as applicable,
with the same effect as if it had been named herein as a party hereto.

(b) No disposition of assets, merger, consolidation or acquisition referred to
in subsection (a) of this Section shall be permitted if, immediately after
giving effect thereto, any Default would exist under any of the terms or
provisions of this Agreement.

SECTION 5.11. Investments. The Company will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Debt of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing actions being referred to collectively as “Investments”), except:

(a) Permitted Investments;

(b) Investments by the Company existing on the date hereof;

(c) loans or advances made by the Company in or to any Subsidiary and made by
any Subsidiary to the Company or any Subsidiary;

(d) Guarantees constituting Debt permitted by Section 5.08;

(e) Investments (if any) consisting of Swap Agreements entered into for bona
fide hedging purposes;

(f) Investments received (x) in settlement of amounts due to any of the Company
and its Subsidiaries effected in the ordinary course of business or (y) in
connection with the bankruptcy or the reorganization of any customers or
suppliers;

(g) loans and advances to customers and suppliers of the Company and its
Subsidiaries made in the ordinary course of business; provided, that the
aggregate principal amount of all such loans and advances described in this
clause (g) shall not exceed $25,000,000 at any time outstanding;

(h) any other Investment in any joint venture or any other Person that is not a
Subsidiary in which the Company or any Subsidiary has an ownership interest in
excess of 10% (herein, a “Minority Investment”), so long as the aggregate amount
of all such Investments does not exceed 10% of Consolidated Net Worth during the
term of this Agreement;

(i) any other Investment (including acquisitions, but excluding any Minority
Investment), so long as no Event of Default has occurred and is continuing at
the time thereof or would result therefrom; or

(j) other Investments in an aggregate amount outstanding at any one time not to
exceed $20,000,000 for all Investments pursuant to this clause (j).

 

65



--------------------------------------------------------------------------------

ARTICLE VI

Events of Default

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay (i) when due any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or (ii) within five
(5) days of the due date thereof, any interest, fees or other amounts payable
under this Agreement;

(b) the Company or, if applicable, the Foreign Subsidiary Borrower shall fail to
observe or perform any covenant contained in the first sentence of Section 5.02,
Section 5.04 or Sections 5.07 to 5.11, inclusive;

(c) the Company shall fail to observe or perform its guaranty of the Guaranteed
Obligations pursuant to Article IX hereof;

(d) the Company or the Foreign Subsidiary Borrower shall fail to observe or
perform (i) any covenant in Section 5.01(d) for five (5) days after written
notice thereof has been given to the Company by the Administrative Agent at the
request of any Lender or (ii) any covenant or agreement contained in this
Agreement or any other Loan Document (other than those covered by subsection
(a) or (b) above or clause (i) of this subsection (d)) for thirty (30) days
after written notice thereof has been given to the Company by the Administrative
Agent at the request of any Lender;

(e) any representation, warranty, certification or statement made by the Company
or the Foreign Subsidiary Borrower in this Agreement or any amendment hereof or
in any other Loan Document shall prove to have been incorrect in any material
respect when made or deemed to have been made; provided that, if any
representation and warranty deemed to have been made by the Company or the
Foreign Subsidiary Borrower pursuant to the last sentence of Section 4.01 as to
the satisfaction of the condition of borrowing set forth in Section 4.01(b)
shall have been incorrect solely by reason of the existence of a Default of
which the Company was not aware when such representation and warranty was deemed
to have been made and which was cured before or promptly after the Company
became aware thereof, then such representation and warranty shall be deemed not
to have been incorrect in any material respect;

(f) the Company or any of its Consolidated Subsidiaries shall fail to make one
or more payments in respect of any Material Obligations (other than Acquired
Debt in an aggregate outstanding principal amount not exceeding $75,000,000)
when due or within any applicable grace period, and such failure has not been
waived;

(g) any event or condition occurs, or the Company or any Consolidated Subsidiary
shall fail to observe or perform any term, covenant or agreement contained in
any instrument or agreement (other than this Agreement) by which it is bound
relating to Debt, obligations under Swap Agreements and/or Off-Balance Sheet
Liabilities (other than Acquired Debt in an aggregate outstanding principal
amount not exceeding $75,000,000), and the effect of all such failures, events
and conditions is to cause the maturity of any Material Obligations to be
accelerated or to permit (any applicable period of grace having expired and any
required notice having been given) the holder or holders of any Material
Obligations (or any Person acting on their behalf) to accelerate the maturity
thereof, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to Debt that becomes due as a result of the voluntary sale or transfer
of any property or assets;

 

66



--------------------------------------------------------------------------------

(h) (i) the Company or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it under any such
law, or shall make a general assignment for the benefit of creditors, or shall
fail generally to pay its debts as they become due, or a resolution shall be
adopted by either the shareholders or the board of directors of such corporation
to authorize any of the foregoing; or (ii) any Foreign Borrower Insolvency Event
shall have occurred;

(i) an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary in any United States Federal court or
other court of competent jurisdiction seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, and in each case such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against the
Company or any Significant Subsidiary as debtors under the federal bankruptcy
laws as now or hereafter in effect;

(j) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$75,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $75,000,000 or; the institution by the PBGC or any similar foreign
Governmental Authority of proceedings to terminate a Foreign Pension Plan which
could reasonably be expected to subject the Company and its Subsidiaries, taken
as a whole, to liability in excess of $75,000,000 (a “Material Foreign Pension
Plan”); or a foreign Governmental Authority shall appoint or institute
proceedings to appoint a trustee to administer any Material Foreign Pension Plan
in place of the existing administrator; provided that no Event of Default shall
exist under this subsection (j) with respect to any Prior Plan unless it is
reasonably likely that one or more members of the ERISA Group is liable with
respect to the relevant Unfunded Liabilities or current payment obligation, as
the case may be;

(k) a judgment or order for the payment of money in excess of $50,000,000 shall
be rendered against the Company or any Subsidiary and such judgment or order
shall continue unsatisfied and unstayed for a period of forty-five (45) days;

(l) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 30% or more of the outstanding

 

67



--------------------------------------------------------------------------------

shares of common stock of the Company; or Continuing Directors shall cease to
constitute a majority of the board of directors of the Company; or the Company
shall cease to be (directly or through its wholly-owned Subsidiaries) the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 promulgated by the SEC
under the Securities Exchange Act of 1934) directly or indirectly of at least
100% of the voting power of the outstanding capital stock of the Foreign
Subsidiary Borrower ordinarily having the right to vote at an election of
directors; or

(m) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

ARTICLE VII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative

 

68



--------------------------------------------------------------------------------

Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or its counsel.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company (provided that no consultation with the Company shall be required if an
Event of Default has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring

 

69



--------------------------------------------------------------------------------

Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by any Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 8.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or the extent
to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 8.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o the Company, 21001 Van Born Road, Taylor,
Michigan 48180, Attention of John G. Sznewajs (Telecopy No. (313) 792-6798;
Telephone No. (313) 792-6044; e-mail: john_sznewajs@mascohq.com);

 

70



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
7th Floor, Chicago, IL 60603, Attention of Darren Cunningham (Telecopy
No. 1-888-292-9533, e-mail: jpm.agency.servicing.6@jpmchase.com and
darren.cunningham@jpmchase.com) and (B) in the case of Borrowings by the Foreign
Subsidiary Borrower or Borrowings denominated in Foreign Currencies, to J.P.
Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention
of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), in each
case with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, 9th Floor,
Chicago, IL 60603, Attention of Krys Szremski (Telecopy No. (312) 377-0185;
e-mail: krys.j.szremski@jpmorgan.com);

(iii) if to the Principal Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10
S. Dearborn Street, 7th Floor, Chicago, IL 60603, Attention of Phyllis Huggins
(Telecopy No. (312) 732-2729; e-mail: phyllis.huggins@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., in the case
of Borrowings by the Company denominated in Dollars, to JPMorgan Chase Bank,
N.A., 10 South Dearborn, 7th Floor, Chicago, IL 60603, Attention of Darren
Cunningham (Telecopy No. 1-888-292-9533, e-mail:
jpm.agency.servicing.6@jpmchase.com and darren.cunningham@jpmchase.com) and
(B) in the case of Borrowings by the Foreign Subsidiary Borrower or Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan

 

71



--------------------------------------------------------------------------------

Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release the Company from its obligations
under Article IX without the written consent of each Lender; provided further
(x) that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be and (y) any amendment
to Section 2.24 shall require the consent of the Administrative Agent, the
Swingline Lender and the Principal Issuing Bank.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to

 

72



--------------------------------------------------------------------------------

the Company, the Administrative Agent and the Principal Issuing Bank shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 8.04, and (ii) each
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by such Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. Both before and promptly after the execution
thereof, the Administrative Agent shall furnish a copy of such amendment,
modification or supplement to each Lender.

SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in connection therewith in respect of such Loans or Letters of
Credit.

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent

 

73



--------------------------------------------------------------------------------

that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of, or
the material breach of any express material obligation of, such Indemnitee. This
Section 8.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent found by a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Company, (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice

 

74



--------------------------------------------------------------------------------

thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Principal Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; provided, that the
Company shall pay such assignment fee in connection with a replacement of any
Lender requested by the Borrower pursuant to Section 2.19(b) or 8.02(d) of this
Agreement;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) no assignment shall be made (x) to the Company or any of the Company’s
Affiliates or Subsidiaries or (y) to a natural person.

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

75



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d), 2.06(d) or (e),
2.07(b), 2.18(e) or 8.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating

 

76



--------------------------------------------------------------------------------

Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 8.03 and Article VII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter

 

77



--------------------------------------------------------------------------------

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 8.08. Right of Setoff. If (i) a payment Event of Default under
Section 6.01(a) shall have occurred and be continuing, or (ii) any other Event
of Default shall have occurred and be continuing and the Required Lenders have
consented to the following, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees, to the fullest extent
permitted by law, that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

78



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. The Foreign Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 8.09(b) in any federal or New York State court sitting in New York City.
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment. Said designation and appointment shall be
irrevocable by the Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by the
Foreign Subsidiary Borrower hereunder and under the other Loan Documents shall
have been paid in full in accordance with the provisions hereof and thereof. The
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 8.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 8.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) the Foreign Subsidiary Borrower at its
address set forth herein or to any other address of which the Foreign Subsidiary
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company). The Foreign Subsidiary Borrower irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon the Foreign Subsidiary Borrower
in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to the Foreign Subsidiary Borrower. To the extent the Foreign
Subsidiary Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), the Foreign Subsidiary Borrower hereby irrevocably
waives, to the fullest extent permitted by law, such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to

 

79



--------------------------------------------------------------------------------

keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company (other
than a Person if and to the extent that the Administrative Agent, the Issuing
Bank or such Lender has actual knowledge that such Person is acting in violation
of an obligation to maintain such information as confidential). For the purposes
of this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 8.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act.

SECTION 8.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating,

 

80



--------------------------------------------------------------------------------

and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to such Borrower or its
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

ARTICLE IX

Company Guarantee

In order to induce the Lenders to extend credit to the Foreign Subsidiary
Borrower hereunder, but subject to the last sentence of this Article IX, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations of
the Foreign Subsidiary Borrower. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligations.

The Company waives presentment to, demand of payment from and protest to the
Foreign Subsidiary Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not, to the fullest extent permitted
by law, be affected by (a) the failure of the Administrative Agent, the Issuing
Bank or any Lender to assert any claim or demand or to enforce any right or
remedy against any Borrower under the provisions of this Agreement, any other
Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral (if any) securing the
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Obligations, for any reason related to this Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of the Company to
subrogation.

 

81



--------------------------------------------------------------------------------

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives, to the fullest
extent permitted by law, any right to require that any resort be had by the
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall, to the fullest extent permitted
by law, not be subject to any reduction, limitation, impairment or termination
for any reason, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation (including a payment effected through exercise
of a right of setoff) is rescinded, or is or must otherwise be restored or
returned by the Administrative Agent, the Issuing Bank or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise (including
pursuant to any settlement entered into by a holder of Obligations in its
discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of the Foreign
Subsidiary Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall, to the fullest extent
permitted by law, make payment of such Obligation in Dollars (based upon the
applicable Equivalent Amount in effect on the date of payment) and/or in
New York, Chicago or such other Eurocurrency Payment Office as is designated by
the Administrative Agent and, as a separate and independent obligation, shall,
to the fullest extent permitted by law, indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against the Foreign Subsidiary Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Obligations owed by the Company to the Administrative Agent, the
Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Obligations.

 

82



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

MASCO CORPORATION,

as the Company

By  

/s/ JOHN G. SZNEWAJS

  Name:   John G. Sznewajs   Title:   Vice President, Treasurer and Chief
Financial Officer

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

MASCO EUROPE S.À R.L.,

as the Foreign Subsidiary Borrower

By  

/s/ JOHN G. SZNEWAJS

  Name:   John G. Sznewajs   Title:   Manager By  

/s/ LAWRENCE F. LEAMAN

  Name:   Lawrence F. Leaman   Title:   Manager

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Swingline Lender, as the Principal Issuing Bank
and as Administrative Agent

By  

/s/ KRYS SZREMSKI

  Name:   Krys Szremski   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as Syndication Agent By  

/S/ SHANNON SWEENEY

  Name:   Shannon Sweeney   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as a Co-Documentation Agent By  

/S/ RICHARD SMITH

  Name:   Richard Smith   Title:   Authorized Signatory

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By  

/S/ MING K. CHU

  Name:   Ming K. Chu   Title:   Vice President By  

/S/ VIRGINIA COSENZA

  Name:   Virginia Cosenza   Title:   Vice President

 

DEUTSCHE BANK SECURITIES INC.,

as a Co-Documentation Agent

By  

/S/ MING K. CHU

  Name:   Ming K. Chu   Title:   Vice President By  

/S/ VIRGINIA COSENZA

  Name:   Virginia Cosenza   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as a Co-Documentation Agent

By  

/s/ NICOLE SWIGERT

  Name:   Nicole Swigert   Title:   Assistant Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and as a Co-Documentation Agent By  

/S/ VINAY N. DESAI

  Name:   Vinay N. Desai   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By  

/s/ MICHAEL DELANEY

  Name:   Michael Delaney   Title:   Director

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

As a Lender and as an Issuing Bank

By

 

/s/ JOHN D. BRADY

  Name:   John D. Brady   Title:   Managing Director

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender and as an Issuing Bank By  

/s/ ROBERT SZYMANSKI

  Name:   Robert Szymanski   Title:   Portfolio Manager

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By  

/s/ JESSICA M. MIGLIORE

  Name:   Jessica M. Migliore   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By  

/s/ PHILLIP MCCAULAY

  Name:   Phillip McCaulay   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By  

/s/ DAVID KEE

  Name:   David Kee   Title:   Managing Director

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ JEFFREY S. JOHNSON

  Name:   Jeffrey S. Johnson   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By  

/s/ STEVEN J. MCCORMACK

  Name:   Steven J. McCormack   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender By  

/s/ MICHAEL RAVELO

  Name:   Michael Ravelo   Title:   Director By  

/s/ JACK KRAMER

  Name:   Jack Kramer   Title:   Associate

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By  

/s/ GREGORY R. DUVAL

  Name:   Gregory R. Duval   Title:   Vice President

 

Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Name of Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 140,000,000   

Citibank, N.A.

   $ 140,000,000   

Royal Bank of Canada

   $ 115,000,000   

Deutsche Bank AG New York Branch

   $ 115,000,000   

PNC Bank, National Association

   $ 115,000,000   

SunTrust Bank

   $ 115,000,000   

Bank of America, N.A.

   $ 75,000,000   

Wells Fargo Bank, National Association

   $ 75,000,000   

Fifth Third Bank

   $ 65,000,000   

Comerica Bank

   $ 50,000,000   

The Northern Trust Company

   $ 50,000,000   

Sumitomo Mitsui Banking Corporation

   $ 50,000,000   

U.S. Bank National Association

   $ 50,000,000   

Commerzbank AG, New York and Grand Cayman Branches

   $ 35,000,000   

The Huntington National Bank

   $ 35,000,000   

HSBC Bank USA, National Association

   $ 25,000,000      

 

 

 

Total Commitments:

   $ 1,250,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

AB + C(B – D) + E x  0.01

  per cent. per annum 100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

E x 0.01

  per cent. per annum. 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(d)) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits.

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of



--------------------------------------------------------------------------------

  charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Letter of Credit Reference No.

  

Issuing Bank

  

Beneficiary

   Original
Issuance
Date      Current
Expiry      Current
Amount  

S300329

   Fifth Third Bank   

Old Republic Insurance Company

     10/17/02         11/01/13         15,500,000.00   

S300369

   Fifth Third Bank   

AIG (Multiple Benes)

     09/10/02         09/10/13         2,691,000.00   

CPCS-902775

   JPMorgan Chase   

Great American Insurance Company

     01/27/11         01/05/14         75,000.00   

CPCS-764392

   JPMorgan Chase   

Old Republic Insurance Company

     06/10/09         01/05/14         18,927,102.00   

CPCS-772040

   JPMorgan Chase   

ACE American Insurance Company

     06/25/09         01/05/14         27,093,525.00   

CPCS-942613

   JPMorgan Chase   

Ohio Bureau of Workers’ Compensation

     06/03/11         01/05/14         1,470,000.00   

CPCS-226941

   JPMorgan Chase   

ACE American Insurance Company

     06/06/12         01/05/14         650,000.00   

CPCS-249494

   JPMorgan Chase   

Amerisure Mutual Insurance Company

     06/29/12         01/05/14         1,250,000.00   

CPCS-245951

   JPMorgan Chase   

BRE/US Industrial Properties LLC

     08/31/12         08/23/13         368,000.00   

CPCS-213659

   JPMorgan Chase   

State of Minnesota

     05/18/12         01/05/14         23,915.00   

CPCS-236834

   JPMorgan Chase   

Reliance Insurance Company (Old -Reliance National Indemnity Company)

     06/06/12         01/05/14         52,555.00   

CPCS-760006

   JPMorgan Chase   

XL Specialty Insurance Company Greenwich Insurance Company

     05/29/09         01/05/14         3,200,000.00   

CPCS-760012

   JPMorgan Chase   

Argonaut Insurance Group

     05/29/09         01/05/14         246,000.00   

CPCS-374240

   JPMorgan Chase   

The Bank of New York

     03/29/12         01/05/14         1,500,000.00   

CPCS-276267

   JPMorgan Chase   

The Boeing Company

     12/17/12         01/05/14         200,000.00   

NZS555246

   Wells Fargo Bank   

Wells Fargo Bank, N.A., as Trustee (West Jordan, Utah)

     10/27/05         10/27/13         4,579,180.25   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:   

 

   2.   Assignee:   

 

        [and is an Affiliate/Approved Fund of [identify Lender]1] 3.  
Borrowers:   

Masco Corporation and Masco Europe S.À R.L.

4.   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.   Credit Agreement:    The Credit Agreement
dated as of Marc 28, 2013 among Masco Corporation, Masco Europe S.À R.L, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto 6.   Assigned Interest:   

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Aggregate Amount of
Commitment/Loans for all
Lenders

   Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans2   $                $                %  $                $     
          %  $                $                % 

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Issuing Bank By:  

 

  Title: [Consented to:]3 MASCO CORPORATION By:  

 

  Title:

 

2 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B-1

OPINIONS OF U.S. COUNSEL FOR THE BORROWERS

[ATTACHED]

 



--------------------------------------------------------------------------------

EXHIBIT B-2

OPINION OF COUNSEL FOR THE FOREIGN SUBSIDIARY BORROWER

[ATTACHED]

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of March 28, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Masco
Corporation (the “Company”), Masco Europe S.À R.L., the Lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized signatory on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

MASCO CORPORATION By:  

 

Name:   Title:   Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), to the Credit Agreement, dated as of March 28, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.À R.L., the
Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and the other agents parties thereto.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[             ]

 



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized signatory on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

MASCO CORPORATION By:  

 

Name:   Title:   Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

MASCO CORPORATION

MASCO EUROPE S.À R.L.

REVOLVING CREDIT FACILITY

March 28, 2013

LIST OF CLOSING DOCUMENTS1

A.        LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Masco Corporation, a
Delaware corporation (the “Company”), Masco Europe S.à r.l., a wholly-owned
Subsidiary of the Company organized as a société à responsabilité limitée under
the laws of the Grand Duchy of Luxembourg, having its registered office at 22,
rue Gabriel Lippmann, L-5365 Münsbach and registered with the Luxembourg
Register of Commerce and Companies under number B68.104 (the “Foreign Subsidiary
Borrower”, and together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as Lenders (the “Lenders”), JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”) and the other agents parties thereto,
evidencing a revolving credit facility to the Borrowers from the Lenders in an
initial aggregate principal amount of $1,250,000,000.

SCHEDULES

 

Schedule 2.01   —    Commitments Schedule 2.02   —    Mandatory Cost Schedule
2.06   —    Existing Letters of Credit EXHIBITS Exhibit A   —    Form of
Assignment and Assumption Exhibit B-1   —    Form of Opinions of Borrowers’ U.S.
Counsel Exhibit B-2   —    Form of Opinion of the Foreign Subsidiary Borrower’s
Counsel Exhibit C   —    Form of Increasing Lender Supplement Exhibit D   —   
Form of Augmenting Lender Supplement Exhibit E   —    List of Closing Documents
Exhibit F-1   —    Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------

Exhibit F-2   —    Form of U.S. Tax Certificate (Foreign Participants That Are
Not Partnerships) Exhibit F-3   —    Form of U.S. Tax Certificate
(Foreign Participants That Are Partnerships) Exhibit F-4   —    Form of U.S. Tax
Certificate (Foreign Lenders That Are Partnerships)     

 

2. Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.

B.        CORPORATE DOCUMENTS

 

3. Certificate of the Secretary of the Company certifying (i) resolutions of the
Board of Directors of the Company approving and authorizing the execution,
delivery and performance of the Credit Agreement, (ii) that there have been no
changes in the Certificate of Incorporation (attached thereto) of the Company
since the date of the most recent certification thereof by the Secretary of
State of Delaware delivered to the Administrative Agent, (iii) the names and
true signatures of the incumbent officers of the Company authorized to sign the
Credit Agreement, and (iv) the By-laws (attached thereto) of the Company as in
effect on the date of such certification.

 

4. Good Standing Certificates for the Company from the offices of the
Secretaries of State of Delaware and Michigan.

 

5. Certificate of a Manager of the Foreign Subsidiary Borrower certifying
(i) resolutions of the Managers of the Foreign Subsidiary Borrower approving and
authorizing the execution, delivery and performance of the Credit Agreement,
(ii) that the Articles of Association attached thereto are up-to-date at the
date of the Certificate, (iii) the names and true signatures of the incumbent
Managers of the Foreign Subsidiary Borrower authorized to sign the Credit
Agreement and (iv) a duly certified excerpt from the Register of Commerce and
Companies in Luxembourg (attached thereto).

 

6. A certificate of non-inscription of judicial decisions from the Luxembourg
Register of Commerce and Companies.

C.        OPINION LETTERS

 

7. Opinions of counsel to the Company and the Foreign Subsidiary Borrower:

 

  (a) Davis Polk & Wardwell LLP.

 

  (b) Gregory D. Wittrock, General Counsel of the Company.

 

  (c) Linklaters LLP, special Luxembourg counsel to the Foreign Subsidiary
Borrower.

D.        CLOSING CERTIFICATES AND MISCELLANEOUS

 

8. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

 

2



--------------------------------------------------------------------------------

9. Termination Letter in respect of Existing Credit Agreement.

 

10. Payoff documentation providing evidence satisfactory to the Administrative
Agent that the Existing Credit Agreement has been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all Debt owing thereunder has been repaid.

 

3



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of Marc 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104, (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 20[    ]

 